<DOCUMENT>
<TYPE> EX-10.1
<TEXT>
<HTML>
Exhibit 10.1

 
 
 
 
 

AMENDED AND RESTATED

AGREEMENT AND PLAN OF RECAPITALIZATION
 
 

dated as of
 
 

March 25, 1994
 
 

among


       UAL CORPORATION
    and   AIR LINE PILOTS ASSOCIATION,

INTERNATIONAL


and   INTERNATIONAL ASSOCIATION OF MACHINISTS

AND AEROSPACE WORKERS
 
 
 
 
 
 
 

TABLE OF CONTENTS



 
 
 
 
 

ARTICLE I THE RECAPITALIZATION Page Section 1.1  The Recapitalization
1
Section 1.2 Reclassification of Old Shares
1
Section 1.3 Redemption
2
Section 1.4 Pricing of Specified Securities
2
Section 1.5 Surrender and Exchange
4
Section 1.6 Other Issuances
7
Section 1.7 Stock Options
12
Section 1.8 Convertible Company Securities
13
Section 1.9 Form of Recapitalization Consideration
13
Section 1.10 Addition ESOP Shares
14
Section 1.11 Underwriting Alternative
15


 
 
 
 

ARTICLE II THE COMPANY AND UNITED Page Section 2.1 Certificate of Incorporation
16 Section 2.2 Bylaws 16 Section 2.3 Directors and Officers 17 Section 2.4
United 17


 
 
 
 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Page Section 3.1
Corporate Existence and Power 17 Section 3.2 Corporate Authorization 18 Section
3.3 Governmental Authorization 18 Section 3.4 Non-Contravention 19 Section 3.5
Capitalization 19 Section 3.6 Subsidiaries 20 Section 3.7 Securities and
Exchange Commission ("SEC") Filings 21 Section 3.8 Financial Statements 21
Section 3.9 Disclosure Documents 21 Section 3.10 Absence of Certain Changes 22
Section 3.11 Finders' Fees 22 Section 3.12 Board Action 22 Section 3.13
Securities 22 Section 3.14 Opinion of Financial Advisers 22 Section 3.15 Vote
Required 23 Section 3.16 Limitations 23 Section 3.17 Compliance with Status Quo
23 Section 3.18 Rights Agreement 23


 
 
 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE UNIONS Page Section 4.1
Existence and Power 23 Section 4.2 Authorization 23 Section 4.3 Governmental
Authorization 23 Section 4.4 Non-Contravention 24 Section 4.5 Disclosure
Documents 24 Section 4.6 Finders' Fees 24 Section 4.7 Limitations 24


 
 
 
 

ARTICLE V COVENANTS OF THE COMPANY Page Section 5.1 Conduct of the Company 24
Section 5.2 Stockholder Meeting; proxy Material 26 Section 5.3 Access 26 Section
5.4 Other Potential Transactions 27 Section 5.5 Notices of Certain Events 27
Section 5.6 Amendment of Rights Agreement 27 Section 5.7 Employee Benefit Plans
28 Section 5.8 Labor Agreements 28 Section 5.9 Solvency Letter 29 Section 5.10
Other Transaction Documents 29 Section 5.11 Certain Agreements 29


 
 
 
 

ARTICLE VI COVENANTS OF EACH UNION Page Section 6.1 Confidentiality 30 Section
6.2 Labor Agreements 31 Section 6.3 No Public Director Nominations 31 Section
6.4 Independent Director Vacancies 31


 
 
 
 

ARTICLE VII COVENANTS OF EACH OF THE UNIONS AND THE COMPANY Page Section 7.1
Best Efforts 32 Section 7.2 Certain Filings 32 Section 7.3 Participation 32


 
 
 
 

ARTICLE VIII CONDITIONS TO THE RECAPITALIZATION Page Section 8.1 Conditions to
the Obligations of Each Party 33 Section 8.2 Conditions to the Obligations of
Each of the Unions 34 Section 8.3 Conditions to the Obligations of the Company
34


 
 
 
 

ARTICLE IX TERMINATION Page Section 9.1 Termination 35 Section 9.2 Termination
of Status Quo 36 Section 9.3 Effect of Termination 36


 
 
 
 

ARTICLE X MISCELLANEOUS Page Section 10.1 Notices 37 Section 10.2 Survival 38
Section 10.3 Amendments; No Waivers 39 Section 10.4 Fees and Expenses;
Indemnification 39 Section 10.5 Successors and Assigns 42 Section 10.6 Governing
Law 42 Section 10.7 Counterparts; Effectiveness 42 Section 10.8 Parties in
Interest 42 Section 10.9 Specific Performance 42 Section 10.10 Entire Agreement
43


 

SCHEDULES



 
 
 

Schedule 1.1 Restated Certificate of Incorporation of the Company Schedule
1.3(a) Deposit Agreement Schedule 1.3(b) Officers' Certificate Regarding
Indenture for the Debentures Schedule 1.6(a)(i) Trust Agreement for the ESOP
Trust Schedule 1.6(a)(ii) ESOP Schedule 1.6(a)(iii) Supplemental ESOP Schedule
1.6 (a)(iv) Trust Agreement for the Supplemental ESOP Trust Schedule 1.6(d) ESOP
Stock Purchase Agreement and Amendment Schedule 1.6(m) Class I Preferred Stock
Subscription Agreement Schedule 1.6(n) Class Pilot MEC Preferred Stock
Subscription Agreement Schedule 1.6(o) Class IAM Preferred Stock Subscription
Agreement Schedule 1.6(p)(i) Class SAM Preferred Stock Subscription Agreement
Schedule 1.6(p)(ii) SAM Director Selection Process Schedule 1.10 Adjusted
Percentage Table Schedule 2.2 Restated Bylaws of the Company Schedule 2.3(i)
Directors of the Company Resigning at Effective Time Schedule 2.3(ii) New
Directors of the Company Schedule 2.4 Provision to be Inserted in United Air
Lines, Inc. Certificate Schedule 3.2(i) UAL 1981 Incentive Stock Program
Amendment Schedule 3.2(ii) UAL 1988 Restricted Stock Plan Amendment Schedule
3.2(iii) UAL Incentive Compensation Plan Amendment Schedule 3.4 Contraventions
and Conflicts Schedule 3.6(c) CRS Company Disclosure Schedule 3.17 Status Quo
Matters Schedule 3.18 Rights Amendment Schedule 5.1(i) Conduct of the Company
Schedule 5.1(ii) IAM Job Security Provisions Schedule 5.1(iii) Existing Employee
Stock Purchase Policies of the Company Schedule 5.8(i) ALPA Collective
Bargaining Agreement Schedule 5.8(ii) IAM Collective Bargaining Agreement
Schedule 5.8(iii) Employment Terms for Employees Performing the Functions of the
Company's Salaried and Management Employees Schedule 5.9 Solvency Letter
Schedule 5.10(i) Class I Preferred Stock Shareholders Agreement Schedule
5.10(ii) Class SAM Director Shareholders Agreement Schedule 5.10(iii) First
Refusal Agreement Schedule 6.1 Confidentiality Statement


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

AMENDED AND RESTATED

AGREEMENT AND PLAN OF RECAPITALIZATION







AGREEMENT AND PLAN OF RECAPITALIZATION, dated as of March 25, 1994, as amended
and restated (the "Agreement"), among UAL Corporation, a Delaware corporation
(the "Company"), Air Line Pilots Association, International ("ALPA"), pursuant
to its authority as the collective bargaining representative for the crafts or
class of pilots employed by United Air Lines, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company ("United"), and International Association
of Machinists and Aerospace Workers ("IAM" and, together with ALPA, the
"Unions"), pursuant to its authority as the collective bargaining representative
for the crafts or classes of mechanics and related employees, ramp and stores
employees, food service employees, dispatchers and security officers employed by
United.
 
 

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:
 
  ARTICLE I   THE RECAPITALIZATION   SECTION 1.1   The Recapitalization.  
Pursuant to Section 242 of the General Corporation Law of the State of Delaware
("Delaware Law"), as soon as practicable after satisfaction or, to the extent
permitted hereunder, waiver of all conditions set forth in Article VIII, the
Company will file an amended and restated certificate of incorporation in form
and substance as set forth on Schedule 1.1 (the "Restated Certificate") with the
Secretary of State of the State of Delaware. Except as otherwise provided
herein, the transactions contemplated by this Agreement (collectively, the
"Recapitalization") shall become effective at such time as the Restated
Certificate is duly filed with the Secretary of State of the State of Delaware
or at such later time as may be mutually agreed upon by the Company and each of
the Unions and as is specified in the Restated Certificate (the "Effective
Time").
 
  SECTION 1.2    Reclassification of Old Shares. (a) At the Effective Time,
subject to Section 1.5(f), each share of common stock, par value $5.00 per
share, of the Company ("Common Stock") outstanding immediately prior to the
Effective Time, including each share of vested and unvested restricted stock
issued pursuant to the UAL 1988 Restricted Stock Plan, together with each share
of Common Stock held by the Company as treasury stock or owned by any
wholly-owned subsidiary of the Company which is not cancelled immediately prior
to the Effective Time pursuant to Section 1.2(b) (each of the foregoing being
referred to herein as an "Old Share"), shall, without any further action on the
part of the holder thereof, be reclassified (the "Reclassification") as, and
converted into:
 
  (i) 0.5 of a share of common stock, par value $0.01 per share, of the Company
(the "New Shares") having the rights, powers and privileges described in the
Restated Certificate; and
 
 

(ii) one one-thousandth of a share of Series D Redeemable Preferred Stock of the
Company, without par value (the "Redeemable Preferred Stock"), having the
rights, powers and privileges described in the Restated Certificate.
 
 

If the Underwriting Alternative (as defined in Section 1.11 hereof) has been
elected and consummated with respect to the Depositary Shares (as defined), the
Series A Debentures (as defined) and/or the Series B Debentures (as defined),
the terms of the Redeemable Preferred Stock will be modified as provided in the
Restated Certificate.
 
 

(b) Each Old Share held by the Company as treasury stock or owned by any
wholly-owned subsidiary of the Company immediately prior to the Effective Time
(the "Treasury Shares"), up to a maximum of 1,000,000 Treasury Shares (the
"Retained Treasury Shares"), shall be reclassified and converted in accordance
with Section 1.2(a), with all Treasury Shares in excess of 1,000,000 being
surrendered for cancellation immediately prior to the Effective Time and no
payment shall be made with respect thereto. Immediately following the Effective
Time, the Company and each of its wholly owned Subsidiaries (as defined in
Section 3.6) shall surrender for cancellation the Redeemable Preferred Stock
received upon Reclassification of the Retained Treasury Shares and no payment
shall be made in respect thereof.
 
 

SECTION 1.3   Redemption.   Following the Effective Time, all outstanding shares
of Redeemable Preferred Stock shall, to the extent of funds legally available
therefor and subject to the provisions of the Restated Certificate, be redeemed
immediately after issuance according to the terms thereof (the "Redemption").
Pursuant to the Redemption, the holders of Redeemable Preferred Stock, if any,
shall be entitled to receive, in respect of each one one-thousandth of a share
of Redeemable Preferred Stock, subject to the terms thereof and Section 1.5(f):
 
  (i) $25.80 in cash; (ii) either (a) depositary shares (the "Depositary
Shares") representing interests in $31.10 liquidation preference of Series B
Preferred Stock of the Company, without par value (the "Public Preferred
Stock"), or (b) if the Underwriting Alternative with respect to the Depositary
Shares is consummated, a cash payment equal to the Depositary Share Proceeds
Amount (as defined);
 
 

(iii) either (a) $15.55 principal amount of Series A Senior Unsecured Debentures
due 2004 of United issued as provided below (the "Series A Debentures") or (b)
if the Underwriting Alternative with respect to the Series A Debentures is
consummated, a cash payment equal to the Series A Debenture Proceeds Amount (as
defined); and
 
 

(iv) either (a) $15.55 principal amount of Series B Senior Unsecured Debentures
due 2014 of United issued as provided below (the "Series B Debentures" and,
together with the Series A Debentures, collectively, the "Debentures") or (b) if
the Underwriting Alternative with respect to the Series B Debentures is
consummated, a cash payment equal to the Series B Debenture Proceeds Amount (as
defined).
 
 

The Depositary Shares shall be issued pursuant to a Deposit Agreement
substantially in the form set forth on Schedule 1.3(a) (the "Deposit
Agreement"). The Depositary Shares shall be issued only in denominations of
$25.00 of liquidation preference and integral multiples thereof. The Public
Preferred Stock shall have the rights, powers and privileges described in the
Restated Certificate, which shall include a per share liquidation preference of
$25,000. The Debentures shall be issued pursuant to the Indenture, dated as of
July 1, 1991, between United arid the Bank of New York, and the Officers'
Certificate (the "Officers' Certificate") in form and substance as set forth on
Schedule 1.3(b) (collectively, the "Indenture"). Such Indenture shall be
qualified under the Trust Indenture Act of 1939, and the rules and regulations
promulgated thereunder (the "TIA"). The Debentures shall be issued only in
denominations of $100 and integral multiples thereof or, if the Underwriting
Alternative with respect to either series of Debentures is consummated at or
prior to the Effective Time and the Company so elects, denominations of $1,000
and integral multiple thereof, in which case conforming changes shall be made to
this Agreement and the attachments hereto to take into account such greater
denominations with respect to such series.
 
  SECTION 1.4   Pricing of Specified Securities. (a) The parties have agreed
that the respective interest and dividend rates that would be required to be
applied to the Debentures and the Public Preferred Stock, respectively, in order
for the Debentures and the Depositary Shares to trade at 100% of aggregate
principal amount (in the case of the Debentures) or at 100% of aggregate
liquidation preference (in the case of the Depositary Shares) (collectively
"par") as of the close of business, New York time, on the Trading Day (as
defined below) immediately preceding the date hereof (assuming for such purpose
that the Debentures and the Depositary Shares were fully distributed on such
date) would be as follows (the "Initial Pricing"): Series A Dentures--9.00%,
Series B Debentures,--9.70% and Public Preferred Stock-10.25%. Each of the
Series A Debentures, the Series B Debentures and the Public Preferred Stock is
referred to herein as a "Specified Security" and, collectively, as the
"Specified Securities."
 
 

(b) On the Trading Day immediately preceding the Announcement Date, CS First
Boston Corporation ("First Boston") (in consultation with Lazard Freres & Co.
("hazard")) on behalf of the Company and Keilin & Bloom (or such other
investment banking firm as may be reasonably selected by the Unions) on behalf
of the Unions (the "Primary Banking Firms") shall seek to mutually determine the
interest or dividend rates, as applicable (the "Applicable Rate"), that each of
the Specified Securities should bear in order for such Specified Security (in
the case of the Debentures) or the Depositary Shares (in the case of the Public
Preferred Stock) to trade at par as of the close of business, New York time, on
the Trading Day immediately preceding the Announcement Date, assuming both that
an Underwriting Alternative with respect thereto had and had not been elected
and further assuming in each such case that such Specified Security or
Depositary Shares, as the case may be, were fully distributed on such Trading
Day. If the Primary Banking Firms agree on the Applicable Rate with respect to a
Specified Security, such Specified Security shall bear such rate and such rate
shall be the Applicable Rate with respect to such Specified Security. If the
Primary Banking Firms are unable to agree on the Applicable Rate with respect to
a Specified Security, then (i) Salomon Brothers Inc, or such other firm as
agreed in writing by the Primary Banking Firms (the "Deadlock Firm"), shall
render its opinion, on the Trading Day immediately preceding the Announcement
Date, as to the Applicable Rate with respect to such Specified Security or
Securities, and (ii) the Applicable Rate with respect to such Specified Security
or Securities shall be the average of the two closest rates specified in the
opinions of the Primary Banking Firms and the Deadlock Firm, rounded to the
nearest one one-hundredth of a percent in the case of the interest rate for the
Debentures and to the nearest one one-hundredth of a percent in the case of the
dividend rate for the Public Preferred Stock; provided however, that, in no
event shall the Applicable Rate with respect to the Specified Securities exceed
(x) in the case of the Series A Debentures, 10.125%; (y) in the case of the
Series B Debentures, 10.825%; and (z) in the case of the Public Preferred Stock,
11.375% (the "Maximum Pricing").
 
 

(c) On the Announcement Date, the Company shall issue a press release setting
forth the Applicable Rate for each of the Specified Securities, which press
release shall be distributed to major wire services and news agencies, and shall
confirm that the Company Stockholder Meeting (as defined in Section 5.2) will be
held as scheduled, and shall contain such other information as may be mutually
agreed upon by the Company and the Unions.
 
 

(d) "Announcement Date" shall mean a Trading Day which shall be not fewer than
five calendar days nor greater than ten calendar days preceding the date of the
Company Stockholder Meeting, such date to be disclosed to the Unions not fewer
than ten calendar days prior thereto. "Trading Day" shall mean a day on which
the New York Stock Exchange. Inc. ("NYSE") is open for the transaction of
business.
 
 

(e) The parties agree that the Initial Pricing of the Debentures (and the
Maximum Pricing for the Debentures) was based on, and the Applicable Rates will
be based on, the assumption that the Debentures will not be callable prior to
their respective stated maturities. The parties further agree that the Unions
may request, not less than seven days prior to the Announcement Date, that, in
the event that the Underwriting Alternative is not consummated with respect to
either or both series of Debentures, either or both of the series of Debentures
shall be callable prior to stated maturity. If so requested, immediately
following the establishment of the Applicable Rates and prior to the
Announcement Date, an additional procedure (based on the procedure set forth in
Section 1.4(b)) shall be implemented whereby the Primary Banking Firms shall
establish the incremental increase in pricing resulting from the addition of the
call feature on either or both of the series of Debentures, as the case may be,
above the Applicable Rate, with any disagreement to be resolved in accordance
with the procedures set forth in Section 1.4(b) involving the Deadlock Firm;
provided however, that the Unions may withdraw the request for a call feature at
any time up to the issuance of the press release in accordance with subsection
1.4(c).
 
 

(f) Notwithstanding any provision of this Agreement or the Schedules or Exhibits
hereto to the contrary, if the Underwriting Alternative with respect to the
Depositary Shares or either series of Debentures is consummated, (i) with
respect to the securities that are subject to the Underwriting Alternative, the
Company and United, in consultation with the underwriters, may set the record
dates and payment dates (quarterly and semiannually, respectively) for the
Public Preferred Stock (to which the Depositary Shares relate) and the
Debentures, may select a regular interest payment date in the year 2004 as the
maturity date for the Series A Debentures and may set a regular interest payment
date in the year 2014 as the maturity date for the Series B Debentures and (ii)
the following provisions of this subsection 1.4(f), with respect to the
securities that are subject to the Underwriting Alternative, shall be null and
void. If the Company causes a regular quarterly dividend to be paid on both the
Public Preferred Stock and the Prior Preferred Stock (as defined below) in
respect of any regular quarterly dividend payment date, then the Company shall
cause the quarterly record date (and corresponding dividend payment date) for
the payment of such dividend on the Public Preferred Stock to be the same as the
quarterly record date (and corresponding dividend payment date) for the payment
of such dividend on the Series A 6.25% Convertible Preferred Stock of the
Company (the "Prior Preferred Stock"). With respect to a regular quarterly
dividend payment date for the Public Preferred Stock and the Prior Preferred
Stock that coincides with a regular semi-annual interest payment date for the
Debentures, if the Company causes (i) a regular quarterly dividend to be paid on
the Public Preferred Stock or the Prior Preferred Stock, or both, in respect of
any such quarterly dividend payment date and (ii) a regular semi-annual
installment of interest to be paid on the Debentures in respect of such regular
semi-annual interest payment date, then the Company shall cause the semi-annual
record date (and corresponding interest payment date) for such payment of
interest on the Debentures to be the same as the quarterly record date (and
corresponding dividend payment date) for the payment of such dividend on the
Public Preferred Stock or the Prior Preferred Stock or both, as the case may be.
 
  SECTION 1.5    Surrender and Exchange. (a) Prior to the Effective Time, the
Company shall enter into an agreement (the "Exchange Agent Agreement") with
First Chicago Trust Company of New York, as exchange agent (the "Exchange
Agent"), for the purpose of exchanging certificates representing Old Shares for
the Recapitalization Consideration (defined below). The Company will make
available to the Exchange Agent, as needed, in trust for the benefit of holders
of Old Shares, the Recapitalization Consideration (as defined herein) to be
distributed in respect of the Old Shares (without regard to Section 1.5(f)). The
cash portion of the Recapitalization Consideration shall be invested by the
Exchange Agent as directed by the Company (so long as such directions do not
impair the rights of holders of Old Shares), in direct obligations of the United
States, obligations for which the full faith and credit of the United States is
pledged to provide for the payment of principal and interest, commercial paper
rated of the highest quality by Moody's Investors Services, Inc. and Standard &
Poor's Corporation or certificates of deposit issued by a commercial bank having
at least $10,000,000,000 in assets (collectively, "Permitted Securities"), and
any net earnings with respect thereto shall be paid to the Company. The Exchange
Agent shall, pursuant to irrevocable instructions, make the distributions
referred to in Section 1.5(b) and the Recapitalization Consideration held by the
Exchange Agent shall not be used for any other purpose. As soon as practicable
after the Effective Time, the Company will send, or cause the Exchange Agent to
send and otherwise make available, to each holder of Old Shares at the Effective
Time a letter of transmittal, in form reasonably satisfactory to the Unions and
the Company, for use in such exchange. Such letter of transmittal shall advise
such holder of the effectiveness of the Recapitalization, whether or not any
portion of the Underwriting Alternative has been consummated and, if
consummated, the expected amount of the Proceeds Amount, and the procedures for
surrendering to the Exchange Agent certificates representing Old Shares for
exchange into Recapitalization Consideration and shall specify that the delivery
shall be effected, and the risk of loss and title shall pass, only upon proper
delivery of the certificates representing Old Shares to the Exchange Agent.
 
 

(b) Each holder of Old Shares that have been converted into New Shares and
Redeemable Preferred Stock, upon surrender to the Exchange Agent of an Old
Certificate or Certificates, together with a properly completed letter of
transmittal covering such Old Shares, will be entitled to receive in respect of
such Old Shares, subject to Section 1.5(f):
 
  (i) a certificate or certificates representing 0.5 of a New Share for each Old
Share formerly represented by such Old Certificate or Certificates in accordance
with Section 1.2;
 
 

(ii) either (a) a depositary receipt or receipts representing Depositary Shares
representing interests in $31.10 liquidation preference of Public Preferred
Stock for each Old Share formerly represented by such Old Certificate or
Certificates in respect of the Redemption or (b) if the Underwriting Alternative
with respect to the Depositary Shares is consummated, a cash payment equal to
the Depositary Share Proceeds Amount in respect of the Redemption;
 
 

(iii) either (a) $15.55 principal amount of Series A Debentures for each Old
Share formerly represented by such Old Certificate or Certificates in respect of
the Redemption or (b) if the Underwriting Alternative with respect to the Series
A Debentures is consummated, a cash payment equal to the Series A Debenture
Proceeds Amount in respect of the Redemption;
 
 

(iv) either (a) $15.55 principal amount of Series B Debentures for each Old
Share formerly represented by such Old Certificate or Certificates in respect of
the Redemption or (b) if the Underwriting Alternative with respect to the Series
B Debentures is consummated, a cash payment equal to the Series B Debenture
Proceeds Amount in respect of the Redemption; and
 
 

(v) a cash payment of $25.80 for each Old Share formerly represented by such Old
Certificate or Certificates in respect of the Redemption (the cash and/or
securities distributed pursuant to clauses (i) through (v), collectively, the
"Recapitalization Consideration").
 
 

Until so surrendered, each Old Certificate or Certificates formerly representing
Old Shares shall, after the Effective Time, represent for all purposes only the
right to receive such Recapitalization Consideration.
 
 

(c) If any portion of the Recapitalization Consideration is to be paid to a
person other than the registered holder of the Old Shares formerly represented
by the Old Certificate or Certificates so surrendered in exchange therefor, it
shall be a condition to such payment that the Old Certificate or Certificates so
surrendered shall be properly endorsed or otherwise be iii proper form for
transfer and that the person requesting such payment shall pay to the Exchange
Agent any transfer or other taxes required as a result of such payment to a
person other than the registered holder of such Old Shares or establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.
 
 

(d) In the event any Old Certificate or Certificates shall have been lost,
stolen or destroyed, upon the making of an affidavit to that fact by the person
claiming such certificate to be lost, stolen or destroyed, the Company will
issue in exchange for such lost, stolen or destroyed Old Certificate or
Certificates the Recapitalization Consideration deliverable in respect thereof
in accordance with this Article I. When authorizing such issue of the
Recapitalization Consideration in exchange therefor, the Company may, in its
discretion and as a condition precedent to the issuance there, require the
person claiming ownership of such lost, stolen or destroyed Old Certificate or
Certificates to give the Company a bond in such sum as it may direct, or
otherwise indemnify the Company in a manner satisfactory to it, against any
claim that may be made against the Company with respect to the Old Certificate
or Certificates alleged to have been lost, stolen or destroyed.
 
 

(e) After the Effective Time, there shall be no further registration of
transfers of Old Shares. If, after the Effective Time, Old Certificate or
Certificates are presented to the Company or its transfer agent, such Old
Certificate or Certificates shall be canceled and exchanged for the
Recapitalization Consideration provided for, and in accordance with the
procedures set forth, in this Article I. All Recapitalization Consideration to
be distributed pursuant to this Section 1.5, if unclaimed on the first
anniversary of the Effective Time, shall be released and paid by the Exchange
Agent to the Company, after which time persons entitled thereto may look,
subject to applicable escheat and other similar laws, only to the Company for
payment thereof.
 
 

(f) Notwithstanding anything to the contrary contained in this Agreement:
 
  (i) No certificates, debentures or scrip representing fractional New Shares,
depositary receipts representing fractional Depositary Shares (based upon each
whole Depositary Share representing interests in $25 liquidation preference of
Public Preferred Stock) or fractional Debentures shall be issued as part of the
Recapitalization, and such fractional interests will not entitle the beneficial
or record owner thereof to any rights of a stockholder or creditor of the
Company.
 
 

(ii) As promptly as practicable following the Effective Time, the Exchange Agent
shall determine the excess of (x) the number of whole New Shares into which all
of the Old Shares will be reclassified and converted pursuant to Section 1.2
over (y) the aggregate number of whole New Shares to be distributed to holders
of Old Shares pursuant to Section 1.5 (such excess being referred to herein as
the "Excess New Shares"); and if the Underwriting Alternative has not been
elected with respect to the Depositary Shares, the Series A Debentures and/or
the Series B Debentures, as the case may be, or, if elected has not been
consummated for any reason at or prior to the Effective Time, the Exchange Agent
shall also determine, as appropriate, (I) the excess of (a) the number of whole
Depositary Shares representing interests in shares of Public Preferred Stock
issuable upon Redemption in accordance with Article FOURTH, Part I.D, Section 6
of the Restated Certificate with respect to the Redeemable Preferred Stock into
which the Old Shares will be reclassified and converted pursuant to Section
1.2(a) over (b) the aggregate number of whole Depositary Shares representing
interests in shares of Public Preferred Stock to be distributed to holders of
Old Shares pursuant to Section 1.5 (such excess being referred to herein as the
"Excess Depositary Shares"); (II) the excess of (a) the number of whole Series A
Debentures issuable upon Redemption in accordance with Article FOURTH, Part I.D,
Section 6 of the Restated Certificate with respect to the Redeemable Preferred
Stock into which the Old Shares will be reclassified and converted pursuant to
Section 1.2(a) over (b) the aggregate number of whole Series A Debentures to be
distributed to holders of Old Shares pursuant to Section 1.5 (such excess being
referred to herein as the "Excess Series A Debentures"); and/or (III) the excess
of (a) the number of whole Series B Debentures issuable upon Redemption in
accordance with Article FOURTH, Part I.D, Section 6 of the Restated Certificate
with respect to the Redeemable Preferred Stock into which the Old Shares will be
reclassified and converted pursuant to Section 1.2(a) over (b) the aggregate
number of whole Series B Debentures to be distributed to holders of Old Shares
pursuant to Section 1.5 (such excess being referred to herein as the "Excess
Series B Debentures" and, together with the Excess New Shares, the Excess
Depositary Shares and/or the Excess Series A Debentures, as applicable,
collectively, the "Excess Securities"). As soon after the Effective Time as
practicable taking into account market conditions based on consultations with
the Company, the Exchange Agent, as agent for the holders of Old Shares, shall
sell the Excess Securities at then prevailing prices on the principal national
securities exchange, automated quotation system or other trading market (the
"Applicable Exchange") on which the relevant Excess Securities are listed or
admitted for trading (which shall be the NYSE in the case of the New Shares),
all in the manner provided in paragraph (iii) of this Section.
 
 

(iii) The sale of the Excess Securities by the Exchange Agent shall be executed
on an Applicable Exchange through one or more member firms of such Applicable
Exchange and shall be executed in round lots to the extent practicable. Until
the net proceeds of such sale or sales have been distributed to the holders of
Old Shares, the Exchange Agent will hold such proceeds in trust for the holders
of Old Shares (the "Excess Securities Trust"). Until distributed as provided
below, the Excess Securities Trust shall be invested, as directed by the
Company, in Permitted Securities and any net earnings with respect thereto shall
be paid to the Company. The Company shall pay all commissions, transfer taxes
and other out-of-pocket transaction costs, including the expenses and
compensation of the Exchange Agent, incurred in connection with such sale of the
Excess Securities. The Exchange Agent shall determine the portion of the Excess
Securities Trust to which each holder of Old Shares shall be entitled, if any,
by (w) multiplying the amount of the aggregate net proceeds comprising the
Excess Securities Trust attributable to the sale of Excess New Shares by a
fraction, the numerator of which is the amount of the fractional New Share
interest to which such holder of Old Shares would be entitled but for the
application of Section 1.5(f)(i) and the denominator of which is the aggregate
amount of fractional New Share interests to which all holders of Old Shares
would be entitled but for the application of Section 1.5(f)(i); and if the
Underwriting Alternative has not been elected with respect to the Depositary
Shares, the Series A Debentures and/or the Series B Debentures, as the case may
be, or, if elected has not been consummated for any reason at or prior to the
Effective Time, as appropriate, by (x) multiplying the amount of the aggregate
net proceeds comprising the Excess Securities Trust attributable to the sale of
Excess Depositary Shares by a fraction, the numerator of which is the amount of
the fractional Depositary Share interest to which such holder of Old Shares
would be entitled but for the application of Section 1.5(t)(i) and the
denominator of which is the aggregate amount of fractional Depositary Share
interests to which all holders of Old Shares would be entitled but for the
application of Section 1.5(f)(i); (y) multiplying the amount of the aggregate
net proceeds comprising the Excess Securities Trust attributable to the sale of
Excess Series A Debentures by a fraction, the numerator of which is the amount
of the fractional Series A Debenture interest to which such holder of Old Shares
would be entitled but for the application of Section 1.5(f)(i) and the
denominator of which is the aggregate amount of fractional Series A Debenture
interests to which all holders of Old Shares would be entitled but for the
application of Section 1.5(f)(i); and (z) multiplying the amount of the
aggregate net proceeds comprising the Excess Securities Trust attributable to
the sale of Excess Series B Debentures by a fraction, the numerator of which is
the amount of the fractional Series B Debenture interest to which such holder of
Old Shares would be entitled but for the application of Section 1.5(f)(i) and
the denominator of which is the aggregate amount of fractional Series B
Debenture interests to which all holders of Old Shares would be entitled but for
the application of Section 1.5(f)(i).
 
 

(iv) As soon as practicable after the determination of the total amount of cash,
if any, to be paid to holders of Old Shares in lieu of any fractional New Share
and, if applicable, Depositary Share interests, Series A Debenture interests
and/or Series B Debenture interests, the Exchange Agent shall make available
such amounts to such holders of Old Shares; provided, however, that such amounts
shall be paid to each holder of Old Shares only upon surrender of such holder's
Old Certificate or Certificates together with a properly completed and duly
executed letter of transmittal and any other required documents. All cash in
lieu of fractional interests to be paid pursuant to this Section 1.5(f), if
unclaimed on the first anniversary of the Effective Time, shall be released and
paid by the Exchange Agent to the Company, after which time persons entitled
thereto may look, subject to applicable escheat and other similar laws, only to
the Company for payment thereof.
 
 

(g) No interest shall be paid or accrued on any portion of the Recapitalization
Consideration or cash in lieu of fractional interests. No dividends or other
distributions declared or made after the Effective Time with respect to New
Shares with a record date after the Effective Time shall be paid to the holder
of any unsurrendered Old Certificate or Certificates with respect to the New
Shares such holder is entitled to receive until the holder of such Old
Certificate or Certificates shall surrender the same in accordance with this
Section 1.5 and unless such holder is a record holder of such New Shares on such
record date.
 
  Section 1.6    Other Issuances. In conjunction with the consummation of the
Recapitalization, the Company shall issue the shares described in this Section
1.6.
 
 

(a) During the 69 months following the Effective Time, the "Final Number" (as
defined in subsection (b)) of shares of convertible preferred stock described
below (the "ESOP Convertible Preferred Stock") shall be (i) issued to State
Street Bank and Trust Company, a Massachusetts business trust, as trustee (the
"ESQP Trustee") under a trust to be created pursuant to the Employee Stock
Ownership Trust Agreement between the Company and the ESOP Trustee in form and
substance as set forth on Schedule 1.6(a) (i) (the "ESOP Trust") and to be
established for the benefit of certain employees of the Company and its
Subsidiaries participating in the UAL Corporation Employee Stock Ownership Plan
in form and substance as set forth on Schedule 1.6(a) (ii) (the "ESOP") and, to
the extent not so issued, (ii) credited as book entry credits to the accounts of
certain employees of the Company and its Subsidiaries participating in the UAL
Corporation Supplemental ESOP in form and substance as set forth on Schedule
1.6(a) (iii) (the "Supplemental ESOP" and together with the ESOP, collectively,
the "ESOPs") and in certain circumstances issued to the ESOP Trustee under a
trust (the "Supplemental ESOP Trust" and together with the ESOP Trust,
collectively, the "ESOP Trusts") to be created pursuant to the Supplemental ESOP
Trust Agreement between the Company and the ESOP Trustee in form and substance
as set forth on Schedule 1.6(a)(iv).
 
 

(b) The number of shares of ESOP Convertible Preferred Stock to be so issued and
credited as contemplated by subsection (a) shall initially be 17,675,345, which
is equal to the product of (i) 0.5, (ii) 55/45ths, (iii) the "Fully Diluted Old
Shares" immediately prior to the Effective Time, and (iv) 0.9999. The "Fully
Diluted Old Shares" immediately prior to the Effective Time shall equal
28,926,185. The total number of shares of ESOP Convertible Preferred Stock to be
so issued and credited is subject to increase (in accordance with Section 1.10)
up to an amount equal to the sum of (i) 17,675,345 plus (ii) the Additional
Shares (as defined in Section 1.10). Such total number of shares, including to
the extent, if any, so increased, is referred to as the "Final Number."
 
 

(c) The ESOP Convertible Preferred Stock shall consist of (i) Class 1 ESOP
Convertible Preferred Stock, par value $0.01 per share, of the Company, with a
fixed dollar dividend in a dollar amount (the "Dollar Amount") that is equal to
7.00%, or such lesser percentage that may be agreed to by the Company and the
ESOP Trustee prior to the Effective Time, of the per share price at which the
Class 1 ESOP Preferred Stock is issued to the ESOP Trustee at the Effective Time
(the "Initial Price"), and having the rights, powers and privileges set forth in
the Restated Certificate (the "ESOP Preferred"), and (ii) Class 2 ESOP
Convertible Preferred Stock, par value $0.01 per share, of the Company having
the rights, powers and privileges set forth in the Restated Certificate (the
"Supplemental ESOP Preferred").
 
 

(d) At the Effective Time, the Company shall issue to the ESOP Trustee in
accordance with a stock purchase agreement and amendment in form and substance
as.set forth on Schedule 1.6(d) (as so amended, the "ESOP Stock Purchase
Agreement"), a number of shares of ESOP Preferred (the "Initial Shares") equal
to the Year 1 Release Shares (as defined), divided by the Year 1 Decimal (as
defined).
 
  (i) The term "Year 1 Release Shares" shall mean the product of
 
  (x) 17,675,345, (y) a fraction (the "First Year Fraction") having a numerator
equal to the number of days from the Effective Time to December 31, 1994 and a
denominator equal to 2,099 (which approximates the number of days in the 69
months after the Effective Time), and
 
 

(z) 0.7815 (the "Class 1 Decimal").
 
 

(ii) The term "Year 1 Decimal" shall mean one minus the product of
 
  (xx) the Dollar Amount as a percentage (expressed as a decimal) of the Initial
Price and
 
 

(yy) 5.25.
 
 

The Year 1 Release Shares shall be released from the ESOP suspense account and
allocated to the accounts of ESOP participants as of December 31, 1994. The
balance of the Initial Shares (the "Year 1 Remaining Shares") shall be released
from the ESOP suspense account and allocated to the accounts of ESOP
participants in level installments for each full plan year (and prorated for the
quarter ending March 31, 2000) in the period from January 1, 1995 through March
31, 2000.
 
 

As of December 31, 1994, there shall be credited to the accounts of Supplemental
ESOP participants a number of shares of Supplemental ESOP Preferred equal to the
product of
 
  (aa) 17,675,345,
 
 

(bb) the First Year Fraction, and
 
 

(cc) one minus the Class 1 Decimal.
 
 

(e) At or about the 365th day following the Effective Time (the "Measuring
Date") and at or about the next four following anniversaries of the Measuring
Date (each a "Measuring Date Anniversary"), the Company shall negotiate in good
faith with the ESOP Trustee to reach an agreement under which the Company shall
issue to the ESOP Trustee shares of ESOP Preferred at an agreed-upon price per
share (for each applicable plan year, the "Purchase Price"). If such agreement
is reached within 30 days of the Measuring Date or within 30 days of any
Measuring Date Anniversary, then, within five days thereafter, the Company shall
sell to the ESOP Trustee, and the ESOP Trustee shall purchase from the Company,
pursuant to an agreement substantially in the form of Exhibit B to the ESOP
Stock Purchase Agreement, a number of shares of ESOP Preferred (with respect to
each such year, the "Subsequent Shares"), which number of shares shall equal,
for each such plan year, the Subsequent Year Release Shares (as defined) divided
by the Subsequent Year Decimal (as defined).
 
  (i) The term "Subsequent Year Release Shares" shall mean, for each such plan
year, the excess of
 
  (xx) the product of
 
  (A) 12/69ths of the Final Number and
 
 

(B) the Class 1 Decimal, over
 
 

(yy) the number of Year I Remaining Shares and Subsequent Year Remaining Shares
(as defined below) (collectively, "Tail Shares") scheduled to be released in
such plan year. (ii) The term "Subsequent Year Decimal" shall be calculated
separately for each such plan year and shall mean one minus the product of
 
  (yy) a fraction (expressed as a decimal) having a numerator equal to the
Dollar Amount and a denominator equal to the Purchase Price for the plan year in
question, and
 
 

(zz) the number of years and fractional years from the end of the plan year for
which such shares are being issued to March 31, 2000.
 
 

The Subsequent Year Release Shares for each such plan year shall be released
from the ESOP suspense account and allocated to the accounts of ESOP
participants as of the end of such plan year. The balance of the Subsequent
Shares for such plan year (the "Subsequent Year Remaining Shares") shall be
released from the ESOP suspense account and allocated to the accounts of ESOP
participants in level installments for each full plan year (and prorated for the
quarter ending March 31, 2000) remaining in the period from the January 1
immediately following such plan year through March 31, 2000.
 
 

For each of the second through sixth plan years of the Supplemental ESOP, there
shall be credited to the accounts of Supplemental ESOP participants shares of
Supplemental ESOP Preferred equal to the product of (aa) tz/69ths of the Final
Number and (bb) the decimal equal to one minus the Class 1 Decimal.
 
 

(f) Commencing not later than December 1, 1999, the Company shall negotiate in
good faith with the ESOP Trustee to reach an agreement under which the Company
shall issue to the ESOP Trustee shares of ESOP Preferred at an agreed.upon price
(the "Purchase Price" for such year). If such agreement is reached, then on the
first business day in the year 2000, the Company shall sell to the ESOP Trustee,
and the ESOP Trustee shall purchase from the Company, pursuant to an agreement
substantially in the form of Exhibit B to the ESOP Stock Purchase Agreement, a
number of shares of ESOP Preferred ("Final Year Shares"), which number shall
equal the excess of
 
  (A) the product of
 
  (xx) the Final Number, (yy) a fraction (the "Final Fraction") equal to one
minus the sum of 20/23rds and the First Year Fraction, and
 
  (zz) the Class 1 Decimal, over (B) the number of Tail Shares scheduled to be
released in such plan year. For the seventh plan year of the Supplemental ESOP,
there shall be credited to the accounts of Supplemental ESOP participants shares
of Supplemental ESOP Preferred equal; to the product of (aa) the Final Number,
(bb) the Final Fraction and (cc) a decimal equal to one minus the Class 1
Decimal.
 
 

(g) The Company may, with the consent of the Unions, which shall not be
unreasonably withheld, make all or any part of the sales of ESOP Preferred to
the ESOP Trustee described above at any earlier date or dates, provided that the
timing and amount of the release of such shares to the accounts of employees in
the ESOPs contemplated by subsections (d), (e) and (f) above shall not be
altered by the different date or dates of the sales. If any sale of Subsequent
Shares or Final Year Shares is not consummated in accordance with subsection (e)
or (f) above (if not earlier consummated pursuant to this subsection (g)), a
number of shares of Supplemental ESOP Preferred as is equal to the number of
shares of ESOP Preferred not so sold shall be contributed to the ESOP (Part B)
or credited to the accounts of participants in the Supplemental ESOP, as
applicable. Such contribution or crediting shall be at such time or times such
that the release (or crediting) of shares to the accounts of employees
contemplated by subsections (d), (e) and (f) above shall not be altered.
Notwithstanding anything to the contrary herein (other than the provisions of
this subsection (g) relating to "catch-up" dividends), the aggregate number of
shares of ESOP Convertible Preferred Stock issued, credited, or contributed
under this Section 1.6 and Section 1.10 shall not exceed, or be less than, the
Final Shares. In the event that fixed dividends on the ESOP Preferred
attributable to a particular acquisition loan are not paid when initially due
because the Company lacks sufficient earnings and profits, and such earnings and
profits later become available, it is possible that such dividends (the "skipped
dividends") may then be paid on a catch-up basis, to the ESOP Trustee at a time
when such catch-up dividends (when added to other fixed dividends payable on
shares attributable to such loan) exceed the principal and interest then payable
on the loan to which such dividends relate. In that event, compliance with the
rules applicable to the ESOP may require a portion of such catch-up dividends to
be used to purchase New Shares rather than pay principal or interest on such
acquisition loan. If such purchase causes the New Shares and ESOP Preferred
allocated to participants in that year to exceed the number of shares that would
have been allocable absent payment of the catch-up dividend, then,
notwithstanding the provisions of Section 1.6, the parties agree that they shall
negotiate in good faith to determine whether there is a manner in which the ESOP
and the Supplemental ESOP can be amended so that, in subsequent years,
allocations to participants can be reduced in a manner that results in
participants achieving the same economic position that would have resulted if no
such skipped dividends had occurred; and if the result described in the
preceding clause of this sentence can be achieved without material detriment to
any participant (in relation to the econonuc position such participant would
have enjoyed had the skipped dividend not occurred) and without interference
with the general objectives of the ESOP program, then the Company may, with the
consent of the Unions as to the satisfaction of the standards set forth in this
sentence, which shall not be unreasonably withheld, adopt appropriate amendments
to this Agreement, the ESOP and Supplemental ESOP to effectuate the intent of
this sentence. Achievement of the goal described in the preceding sentence may
require issuance of fewer shares of ESOP Convertible Preferred Stock in future
periods than would have otherwise been the case (because of the ESOP's
unexpected early acquisition of New Shares). All disputes concerning whether the
Unions reasonably withheld a consent in accordance with the provisions of this
subsection (g) shall be resolved in accordance with the arbitration procedures
described in Section 11.2(b)(ii)(G)-(J) of the ESOP.
 
 

(h) In consideration of each issuance by the Company of the shares of ESOP
Preferred to the ESOP Trust, the ESOP Trustee, on behalf of the ESOP Trust,
shall (y) pay to the Company an amount of cash equal to the aggregate par value
of the shares of ESOP Preferred so issued and (z) execute and deliver a
promissory note, in the aggregate principal amount equal to the aggregate
,.purchase price for the ESOP Preferred so issued less the amount paid pursuant
to clause (y), in substantially the form set forth on Exhibit A to the ESOP
Stock Purchase Agreement (each, an "ESOP Note").
 
  (i) In addition, the Company shall also issue and contribute to the ESOP Trust
at the Effective Time:
 
 

(x) One (1) share of Class P ESOP Voting Junior Preferred Stock, par value 50.01
per share, of the Company having the rights, powers and privileges set forth in
the Restated Certificate (the "Class P Voting Preferred");
 
 

(y) One (1) share of Class M ESOP Voting Junior Preferred Stock, par value $0.01
per share, of the Company having the rights, powers and privileges set forth in
the Restated Certificate (the "Class M Voting Preferred"); and
 
 

(z) One (1) share of Class S ESOP Voting Junior Preferred Stock, par value $0.01
per share, of the Company having the rights, powers and privileges set forth in
the Restated Certificate (the "Class S Voting Preferred" and, together with the
Class P Voting Preferred and the Class M Voting Preferred, collectively, the
"ESOP Voting Preferred Stocks").
 
 

In consideration of the issuance by the Company of the ESOP Voting Preferred
Stocks to the ESOP Trust pursuant to this subsection (i) and (if and to the
extent so issued to the ESOP Trustee and if required by Delaware law) the
issuance by the Company of the Supplemental ESOP Preferred pursuant to
subsections (d), (e) and (f) or (g) above, the ESOP Trustee, on behalf of the
ESOP Trust, shall pay to the Company an amount of cash equal to the aggregate
par value of the shares of ESOP Voting Preferred Stocks and Supplemental ESOP
Preferred so issued.
 
 

(j) In addition, the Company shall also issue and contribute to the Supplemental
ESOP Trust (together with the ESOP Trust, the "ESOP Trusts"), at the times
provided for in the Supplemental ESOP, an aggregate (to give effect to the 0.5
Common Stock exchange ratio) of: .
 
  (i) a number of shares of Class P Voting Preferred Stock equal to the product
of (aa) 55/45ths, (bb) .4623, (cc) one half of the Fully Diluted Old Shares and
(dd) .9999, minus one (1.0);
 
 

(ii) a number of shares of Class M Voting Preferred Stock equal to the product
of (aa) 55/45ths, (bb) .3713, (cc) one half of the Fully Diluted Old Shares and
(dd) .9999, minus one (1.0); and
 
 

(iii) a number of shares of Class S Voting Preferred Stock equal to the product
of (aa) 55/45ths, (bb) .1664, (cc) one half of the Fully Diluted Old Shares and
(dd) .9999, minus one (1.0).
 
 

If, pursuant to Section 1.10 and this Section 1.6, the Company is required to
sell, contribute and/or credit on a book entry basis Additional Shares (as
defined in Section 1.10(b)), then, ratably over the 69 months following the
Effective Time, the Company shall also contribute to the ESOP Trust or the
Supplemental ESOP Trust, as appropriate, an aggregate of:
 
  (aa) a number of shares of Class P Voting Preferred Stock equal to the product
of .4623 and the number of such Additional Shares:
 
 

(bb) a number of shares of Class M Voting Preferred Stock equal to the product
of .3713 and the number of Additional Shares; and
 
 

(cc) a number of shares of Class S Voting Preferred Stock equal to the product
of .1664 and the number of Additional Shares.
 
 

(k) The Company shall not issue any shares of any class of ESOP Convertible
Preferred Stock or ESOP Voting Preferred Stock (collectively the "ESOP Preferred
Stocks" or "ESOP Preferred Stock") other than in accordance with the terms of
Sections 1.6 and 1.10 hereof and the ESOPs.
 
 

(1) The ESOP program is designed to deliver equity ownership and voting power to
the employee groups in pre-negotiated proportions and at a pre-negotiated pace.
If and to the extent that, despite the best and cooperative efforts of the
Unions and the Company, the tax qualified ESOP cannot be implemented in all
material respects or the non-qualified Supplemental ESOP cannot be implemented
in all material respects and without income tax (excluding the employee portion
of FICA, FUTA and Medicare taxes) to participants prior to actual distributions
being made, appropriate arrangements will be made to effectuate in all material
respects the delivery of equity ownership and voting power in the agreed-upon
proportions and at the agreed-upon pace and to accomplish the purposes
contemplated by the ESOP program described in Schedules 1.6(a)(i)-(iv) and (d).
As used herein, the phrase "appropriate arrangements" shall not (i) require the
expenditure of any material amount of funds by the Company or the issuance of
securities to the ESOP Trusts representing a greater proportion of the equity
value or voting power of the Company than that contemplated by this Agreement or
(ii) result in the diminution of the equity value or voting power of the New
Shares held by the stockholders of the Company other than the ESOP Trusts.
 
 

(m) In accordance with subscription agreements in form and substance as set
forth on Schedule 1.6(m) (the "Class I Preferred Stock Subscription Agreement"),
the Company shall issue one (1) share of Class I Junior Preferred Stock, par
value $0.01 per share, of the Company having the rights, powers and privileges
set forth in the Restated Certificate (the "Class I Preferred") to each of the
persons identified on Schedule 2.3(ii) as the initial "Independent Directors,"
provided that each initial Independent Director shall have paid to the Company
an amount of cash equal to the par value of the share of Class I Preferred to be
so issued.
 
 

(n) In accordance with a subscription agreement in form and substance as set
forth on Schedule 1.6(n) (the "Class Pilot MEC Preferred Stock Subscription
Agreement"), the Company shall issue one (1) share of Class Pilot MEC Junior
Preferred Stock, par value $0.01 per share, of the Company having the rights,
powers and privileges set forth in the Restated Certificate (the "Class Pilot
MEC Preferred") to the United Air Lines Master Executive Council of ALPA (the
"MEC"), provided that the MEC shall have paid to the Company an amount of cash
equal to the aggregate par value of the share of Class Pilot MEC Preferred to be
so issued.
 
 

(o) In accordance with a subscription agreement in form and substance as set
forth on Schedule 1.6(o) (the "Class IAM Preferred Stock Subscription
Agreement"), the Company shall issue one (1) share of Class IAM Junior Preferred
Stock, par value $0.01 per share, of the Company having the rights, powers and
privileges set forth in the Restated Certificate (the "Class IAM Preferred") to
the IAM or its designee, provided that the IAM or such designee shall have paid
to the Company an amount of cash equal to the aggregate par value of the share
of Class IAM Preferred to be so issued.
 
 

(p) In accordance with a subscription agreement inform and substance asset forth
on Schedule 1.6(p)(i) (the "Class SAM Preferred Stock Subscription Agreement"),
the Company shall issue three (3) shares of Class SAM Junior Preferred Stock,
par value $0.01 per share, of the Company having the rights, powers and
privileges set forth in the Restated Certificate (the "Class SAM Preferred") as
follows: (i) two (2) shares to the person identified as the Salaried and
Management Director on Schedule 2.3(ii) or a replacement director identified in
accordance with the nomination procedures in Schedule 1.6(p)(ii) (the "SAM
Director), and (ii) one (1) share to an additional Class SAM stockholder,
defined in Schedule 1.6(p)(i) as the Designated Stockholder, provided that such
persons shall have paid to the Company an amount of cash equal to the aggregate
par value of the shares of Class SAM Preferred to be so issued.
 
 

(q) If, due to limitations of Section 415 of the Internal Revenue Code or due to
the issuance of Additional Shares, the respective Employee Groups (as defined in
the ESOP) are prevented from reasonably achieving the contemplated allocations
among and within their respective Employee Groups, the parties agree to
cooperate to modify the Class 1 Decimal with respect to sales contemplated by
Section 1.6(e) and Section 1.6(t) and to make appropriate conforming
modifications to the ESOP, Supplemental ESOP and all related instruments if so
requested by the Company, ALPA or the IAM. Such modifications shall maximize the
Class 1 Decimal consistent with achieving with a high degree of certainty that
the limits of the Internal Revenue Code Section 415(c)(6) shall not be exceeded
(which condition regarding Section 415(c)(6) may be waived by ALPA).
 
 

SECTION 1.7    Stock Options.    Each employee stock option to purchase Old
Shares granted under any employee stock option or compensation plan or
arrangement of the Company outstanding immediately prior to the Effective Time
(an "Option") shall remain outstanding upon and following consummation of the
Recapitalization, and each such Option, whether or not then vested or
exercisable immediately prior to the Effective Time, shall (i) if provided by
the terms thereof (or if accelerated in accordance with the relevant plan)
become fully vested and exercisable at the Effective Time and (ii) after the
Effective Time represent the right to receive, until the expiration thereof and
in accordance with its terms, in exchange for the aggregate exercise price for
such Option, without interest, the Recapitalization Consideration with respect
to each Old Share that such holder would have been entitled to receive had such
holder exercised such Option in full immediately prior to the Effective Time.
The Recapitalization Consideration issuable upon exercise of an Option shall be
issued in the same proportion as holders of Old Shares would be entitled to
receive their Recapitalization Consideration, but for fractional interests,
among cash and New Shares and, if applicable, principal amount of Series A and
Series B Debentures and Depositary Shares representing interests in the $25
liquidation preference of Public Preferred Stock, except that (i) if the
Underwriting Alternative has not been consummated for any reason at of prior to
the Effective Time with respect to the Depositary Shares, the Series A
Debentures or the Series B Debentures, as the case may be, the total amount of
each of Series A and Series B Debentures and Depositary Shares representing
interests in the $25 liquidation preference of the Public Preferred Stock to be
issued upon exercise of each such Option shall be rounded upwards to the nearest
integral multiple of $100, $100 and $25, respectively (collectively, the "Option
Adjustment"), and the amount of cash payable shall be reduced by a corresponding
amount so that the holder does not receive fractional Depositary Shares,
fractional Series A Debentures or fractional Series B Debentures (provided,
however, if upon exercise of an Option the amount of cash to be received is less
than the Option Adjustment, the total amount of each of Series A and Series B
Debentures and Depositary Shares representing interests in the $25 liquidation
preference of Public Preferred Stock shall be rounded downwards to the nearest
integral multiple of $100, $100 and $25, respectively, and the amount of cash
payable shall be increased by a corresponding amount so that the holder does not
receive fractional Depositary Shares, fractional Series A Debentures or
fractional Series B Debentures) and (ii) whether or not the Underwriting
Alternative has been consummated at or prior to the Effective Time the total
amount of New Shares issuable to each Option holder in respect of all Options
held by such holder shall be rounded upwards to the nearest whole New Share.
Except as specifically provided in this Section 1.7, the Company shall not make
any other adjustments to the terms of the Options as a result of the issuance of
the ESOP Preferred Stocks or the terms of the ESOP Preferred Stocks (including,
without limitation, the dividend and conversion rights thereof).
 
 

SECTION 1.8    Convertible Company Securities.  Each share of the Prior
Preferred Stock and each of the Air Wis Services, Inc. 73/4% Convertible
Subordinated Debentures, due 2010, and Air Wis Services, Inc. 8 1/2% Convertible
Subordinated Notes, due 1995 (collectively, the "Air Wis Convertible
Debentures"), outstanding immediately prior to the Effective Time (each, a
"Convertible Company Security") shall upon and following consummation of the
Recapitalization remain outstanding, and each holder of any such Convertible
Company Security shall thereafter have the right to receive, upon conversion,
without interest, the Recapitalization Consideration with respect to each Old
Share that such holder would have been entitled to receive had such holder
converted such Convertible Company Security in full immediately prior to the
Effective Time. The Recapitalization Consideration issuable upon conversion of a
Convertible Company Security shall be issued in the same proportion as holders
of Old Shares receive their Recapitalization Consideration, but for fractional
interests, among cash and New Shares and, if applicable, principal amount of
Series A and Series B Debentures and Depositary Shares representing interests in
the $25 liquidation preference of Public Preferred Stock, except that (i) if the
Underwriting Alternative has not been consummated for any reason at or prior to
the Effective Time with respect to the Depositary Shares, the Series A
Debentures or the Series B Debentures, as the case may be, the total amount of
each of Series A and Series B Debentures and Depositary Shares to be issued upon
conversion of the Convertible Company Security shall be rounded upwards to the
nearest integral multiple of $100, $100 and $25, respectively, (collectively,
the "Convertible Company Security Adjustment") and the amount of cash payable
shall be reduced by a corresponding amount so that the holder does not receive
fractional Depositary Shares representing interests in the $25 liquidation
preference of Public Preferred Stock, fractional Series A Debentures or
fractional Series B Debentures (provided, however; if upon conversion of a
Convertible Company Security the amount of cash to be received is less than the
Convertible Company Security Adjustment, the total amount of each of Series A
and Series B Debentures and Depositary Shares representing interests in the $25
liquidation preference of Public Preferred Stock shall be rounded downwards to
the nearest integral multiple of $100, $100 and $25, respectively, and the
amount of cash payable shall be increased by a corresponding amount so that the
holder does not receive fractional Depositary Shares, fractional Series A
Debentures of fractional Series B Debentures) and (ii) whether or not the
Underwriting Alternative has been consummated at of prior to the Effective Time
the total amount of New Shares issuable to each holder of Convertible Company
Securities in respect of all Convertible Company Securities held by such holder
shall be rounded upwards to the nearest whole New Share. Except as specifically
provided in this Section 1.8, the Company shall not make any other adjustments
to the terms of the Convertible Company Securities as a result of the issuance
of the ESOP Preferred Stocks or the terms of the ESOP Preferred Stocks
(including, without limitation, the dividend and conversion rights thereof).
 
 

SECTION 1.9    Form of Recapitalization Consideration.  Notwithstanding anything
in Section 1.7 or 1.8 to the contrary, if the holder of an Option or a
Convertible Company Security exercises such Option or Convertible Company
Security at any time after either series of Debentures or the Public Preferred
Stock has been redeemed, retired or repaid in full (the securities redeemed,
retired or repaid hereinafter referred to as the "Retired Securities"), the
holder of such Option or Convertible Company Security shall not be entitled to
receive any Retired Securities but shall receive in lieu thereof an amount of
cash equal to the principal amount (without premium regardless of whether a
premium is paid at the time of redemption, retirement or repayment in full) or
liquidation preference (without the amount of accrued dividends regardless of
whether accrued dividends were paid at the time of redemption, retirement or
repayment in full), as the case may be, of or represented by the Retired
Securities that such holder otherwise would have received in respect of the
exercise of such Option or Convertible Company Security.
 
 

SECTION 1.10    Additional ESOP Shares.   (a) As soon as practicable after the
Measuring Date, the Company shall (x) contribute shares of Supplemental ESOP
Preferred Stock to Part B of the ESOP and (y) provide an allocation of shares of
Supplemental ESOP Preferred Stock on a book entry basis in a manner consistent
with the allocation under the Supplemental ESOP, such that the aggregate number
of shares under (x) and (y) is equal to a fraction of the Additional Shares (as
defined in Section 1.10(b) below), which fraction shall be the First Year
Fraction. All such shares shall be Supplemental ESOP Preferred. To the extent
permissible under the limitations imposed by the Internal Revenue Code, .the
shares determined under this subsection (a) shall be contributed to Part B of
the ESOP, and the remaining shares shall be allocated under the Supplemental
ESOP.
 
 

(b) "Additional Shares" shall mean the number of shares of ESOP Convertible
Preferred Stock determined as the excess of (A) the product of (w) a fraction,
the numerator of which is the Adjusted Percentage (as defined in Section 1.10(c)
below) at the close of business on the Measuring Date, and the denominator of
which is the excess of one over such Adjusted Percentage (expressed as a
decimal), (x) the Fully-Diluted Shares (as defined in Section 1.10(d) below) at
the close of business on the Measuring Date, (y) a fraction, the numerator of
which is one, and the denominator of which is the Conversion Rate (as defined in
Article FOURTH, Part II, Section 6.1 of the Restated Certificate), and (z)
.9999, over (B) 17,675,345 , provided that the number of Additional Shares shall
not be less than zero.
 
 

(c) "Adjusted Percentage" shall mean that percentage set forth under the heading
"Adjusted Percentage" on the table set forth on Schedule 1.10 that corresponds
to the Average Closing Price (as defined in Section 1.10(e) below) set forth
under the heading "Average Closing Price" on such table, provided that if the
Average Closing Price falls between two entries on the table, the Adjusted
Percentage shall be determined by a straight-line interpolation between the two
entries in the "Adjusted Percentage" column that correspond to the next lowest
and next highest entries in the "Average Closing Price" column, rounded to the
nearest 0.00000001 %.
 
 

(d) "Fully-Diluted Shares" shall mean the sum of (i) the excess of (A) the
aggregate number of New Shares outstanding immediately prior to the close of
business on the Measuring Date over (B) the aggregate number of New Shares
issued after the Effective Time other than upon exercise, conversion or exchange
of Options or Convertible Company Securities, (ii) the aggregate number of New
Shares issuable (whether or not from New Shares held in its treasury) upon the
conversion of the Series A Preferred Stock outstanding immediately prior to the
close of business on the Measuring Date, (iii) the aggregate number of New
Shares issuable (whether or not from New Shares held in its treasury) upon the
exercise, conversion or exchange immediately prior to the close of business on
the Measuring Date of any other Convertible Company Securities with an exercise,
conversion or exchange price equal to or less than the Old Share Equivalent
Price (as defined in Section 1.10(t) below) and (iv) the aggregate number of New
Shares that would be required to be issued by the Company (whether or not from
New Shares held in its treasury) if all Options with an exercise price less than
the Old Share Equivalent Price were exercised in full immediately prior to the
close of business on the Measuring Date and the proceeds from such Option
exercises are used by the Company to repurchase Recapitalization Consideration
(in the open market at the Old Share Equivalent Price) to be delivered in
connection with the Company's obligation to issue Recapitalization Consideration
upon exercise of such Options.
 
 

(e) "Average Closing Price" shall mean the average of the product of (i) the
Current Market Price (as defined in Section l.10(g) below) of a New Share for
each Trading Day (as defined in Section 1.10(h) below) during the Measuring
Period (as defined in Section 1.10(i) below) (or in case the New Shares are
exchanged for or changed, reclassified or converted into stock, securities or
other property (including cash or any combination thereof), whether or not of
the Company, the Fair Market Value (as defined in Section 1.10(j) below) of such
stock, securities or other property into which a New Share has been exchanged,
changed, reclassified or converted) and (ii) the Conversion Rate in effect on
such Trading Day.
 
 

(f) "Old Share Equivalent Price" shall mean the sum of (i) the product of (x)
0.5 and (y) the Average Closing Price of a New Share, (ii) either (a) the
product of (x) 1.244 and (y) the average of the Current Market Price of a
Depositary Share for each Trading Day during the Measuring Period or (b) if the
Underwriting Alternative with respect to the Depositary Shares has been
consummated, the Depositary Share Proceeds Amount, (iii) either (a) the product
of (x) .1550 and (y) the average of the Current Market Price of a Series A
Debenture for each Trading Day during the Measuring Period or (b) if the
Underwriting Alternative with respect to the Series A Debentures has been
consummated, the Series A Debenture Proceeds Amount, (iv) either (a) the product
of (x) .1550 and (y) the average of the Current Market Price of a Series B
Debenture for each Trading Day during the Measuring Period or (b) if the
Underwriting Alternative with respect to the Series B Debentures has been
consummated, the Series B Debenture Proceeds Amount and (v) $25.80.
 
 

(g) "Current Marker Price" of publicly traded New Shares or any other class or
series of capital stock or other security of the Company or any other issuer for
any day shall mean the last reported sales price, regular way on such day, or,
if no sale takes place on such day, the average of the reported closing bid and
asked prices on such day, regular way, in either case as reported on the New
York Stock Exchange Composite Tape or, if such security is not listed or
admitted for trading on the New York Stock Exchange, Inc. ("NYSE"), on the
principal national securities exchange on which such security is listed or
admitted for trading or quoted or, if not listed or admitted for trading or
quoted on any national securities exchange, on the Nasdaq National Market, or,
if such security is not quoted on such National Market, the average of the
closing bid and asked prices on such day in the over-the-counter market as
reported by the National Association of Securities Dealers, Inc. Automated
Quotation System ("NASDAQ") or, if bid and asked prices for such security on
such day shall not have been reported through NASDAQ, the average of the bid and
asked prices on such day as furnished by any NYSE member firm regularly making a
market in such security selected for such purpose by the Board of Directors of
the Company.
 
 

(h) "Trading Day" shall mean any day on which the securities in question are
traded on the NYSE, or if such securities are not listed or admitted for trading
or quoted on the NYSE, on the principal national securities exchange on which
such securities are listed or admitted, or if not listed or admitted for trading
or quoted on any national securities exchange, on the Nasdaq National Market, or
if such securities are not quoted on such National Market, in the applicable
securities market in which the securities are traded.
 
 

(i) "Measuring Period" shall mean the period commencing on the day of the
Effective Time and ending on the Measuring Date.
 
 

(j) "Fair Market Value" shall mean the average of the daily Current Market
Prices of the security in question during the five (5) consecutive Trading Days
before the earlier of the day in question and the "ex" date with respect to the
issuance or distribution requiring such computation. The term "'ex' date," when
used with respect to any issuance or distribution, means the first day on which
the New Shares trade regular way, without the right to receive such issuance or
distribution, on the exchange or in the market, as the case may be, used to
determine that day's Current Market Price. With respect to any asset or security
for which there is no Current Market Price, the Fair Market Value of such asset
or security shall be determined in good faith by the Board of Directors of the
Company.
 
 

SECTION 1.11 Underwriting Alternative. Prior to the date that is ten days after
the date of the Company Proxy Statement, but at least seven days prior to the
Announcement Date, the Company may elect to pursue the underwriting of (a) the
Depositary Shares, (b) the Series A Debentures, (c) the Series B Debentures, or
(d) any combination of the foregoing (referred to collectively herein as the
"Underwriting Alternative"), provided that consummating an underwriting with
respect to the Depositary Shares and/or either or both series of Debentures, as
the case may be, shall be in lieu of issuing Depositary Shares or either or both
such series of Debentures to holders ef Old Shares pursuant to Section 1.5
hereof, to holders of Options pursuant to Section 1.7 hereof and to holders of
Convertible Company Securities pursuant to Section 1.8 hereof. If the Company
elects the Underwriting Alternative, it may offer pursuant thereto approximately
the amounts of Depositary Shares and/or Debentures which if the Underwriting
Alternative were not elected would be issuable upon the exchange of all
outstanding Old Shares in the Reclassification and upon exercise of Options and
conversion of the Convertible Company Securities reasonably expected to be
exchanged or converted in accordance with Sections 1.7 and 1.8 hereof (at the
rate of $31.10 liquidation preference of Public Preferred Stock as represented
by Depositary Shares, $15.55 principal amount of Series A Debentures and $15.55
principal amount of Series B Debentures per Old Share), which amounts shall be
rounded up to produce aggregate amounts of Depositary Shares and Debentures of
each series that are consistent with customary aggregate underwriting
denominations. If it so elects to pursue the Underwriting Alternative, the
Company shall use its best efforts to accomplish such underwritings, including
selecting a managing underwriter or underwriters, filing registration statements
with the SEC, and entering into a firm commitment underwriting agreement or
agreements, provided, however, that the Company may elect to terminate the
Underwriting Alternative at any time prior to the Effective Time. The Unions
will cooperate and use their best efforts to facilitate the underwritings. The
Underwriting Alternative will be effected in accordance with customary
underwriting agreements which may reflect that, if the Company is advised by the
managing underwriter or managing underwriters that the Public Preferred Stock
(represented by Depositary Shares), Series A Debentures or Series B Debentures
would be priced in excess of the Maximum Price applicable to such security (so
that such security, if priced at the applicable Maximum Pricing, could only be
sold at less than par), and is further advised that consistent with industry
practice the Underwriting Alternative would be facilitated by the sale of such
securities at or closer to par, the Company may reduce the amount of such
securities to be sold and increase the dividend or interest rate above the
applicable Maximum Pricing so that such securities may be sold at or closer to
par, provided that the aggregate amount of dividends payable annually in respect
of the Public Preferred Stock (represented by the Depositary Shares) to be sold,
and the aggregate amount of interest payable annually in respect of either
series of Debentures to be sold, that are priced above the applicable Maximum
Pricing may not exceed the aggregate amount of dividends or interest payable
annually in respect of such security at the applicable Maximum Pricing with
respect to the amount of such securities as originally proposed to be offered.
If the Underwriting Alternative with respect to the Depositary Shares and both
series of Debentures is consummated, the amount of cash payable in respect of
each Old Share shall equal the sum of (i) $25.80 per share and (ii) the gross
proceeds (price to public without deducting any underwriting discount or other
costs) received by the Company for each $31.10 liquidation preference of the
Public Preferred Stock as represented by Depositary Shares in the appropriate
underwriting (the "Depositary Share Proceeds Amount"), (iii) the gross proceeds
(price to public without deducting any underwriting discount or other costs)
received by United for each $15.55 principal amount of Series A Debentures in
the appropriate underwriting (the "Series A Debenture Proceeds Amount") and (iv)
the gross proceeds (price to public without deducting any underwriting discount
or other costs) received by United for each $15.55 principal amount of Series B
Debentures in the appropriate underwriting (the "Series B Debenture Proceeds
Amount").
 
  ARTICLE II   THE COMPANY AND UNITED   SECTION 2.1    Certificate of
Incorporation.  As of the Effective Time, the certificate of incorporation of
the Company shall be the Restated Certificate.
 
 

SECTION 2.2    Bylaws.    As of the Effective Time, the bylaws of the Company in
effect immediately prior to the Effective Time shall be amended and restated in
accordance with applicable law and the Restated Certificate, in form and
substance as set forth in Schedule 2.2 (the "Restated Bylaws").
 
 

SECTION 2.3.   Directors and Officers.   Immediately prior to the Effective
Time, the Company shall cause the persons identified on Schedule 2.3(i) to
resign, as of the Effective Time, from the Board of Directors of the Company
(which resignations, for purposes of all rights and benefits of such directors
under all agreements, plans, policies and arrangements of the Company and United
including those identified in the letter referred to in Section 5.11 hereof,
shall be deemed to have occurred immediately following the Effective Time). From
and after the Effective Time, until their successors are duly elected or
appointed and qualified in accordance with applicable law, the Restated
Certificate and the Restated Bylaws, or until their earlier death, resignation,
disqualification or removal, the persons identified or described on Schedule
2.3(ii) shall constitute the entire Board of Directors of the Company (the "New
Directors") and each shall serve in the classes and capacities identified in
such Schedule. Except as provided in the two preceding sentences, or as
otherwise provided in the Restated Certificate or in the Restated. Bylaws, the
officers of the Company immediately prior to the Effective Time (other than the
Chairman and Chief Executive Officer, the President and Chief Operating Officer
and the Executive Vice-President-Corporate Affairs and General Counsel of the
Company (the "Retiring Executives")) shall be the officers of the Company from
and after the Effective Time until their successors are duly elected or
appointed and qualified or until their earlier death, resignation,
disqualification or removal. The Retiring Executives shall retire from all
positions with the Company and the Subsidiaries held by them effective at or
immediately prior to the Effective Time and such retirement shall be treated as
set forth in separate letter agreements to be entered into at or prior to the
Effective Time among each Retiring Executive, on the one hand, and the Company
and United, on the other hand, substantially in the form and substance provided
to the Unions prior to the date hereof. Other than the Retiring Executives, no
other officer of the Company or United may be terminated for a period of six
months following the Effective Time unless such termination shall be approved,
specifically as to such officer, by at least two of the New Directors identified
as "Outside Public Directors" in Schedule 2.3(ii) and the Chief Executive
Officer of the Company following the Effective Time. At the Effective Time,
Gerald Greenwald or such other person as shall be proposed by the Unions prior
to the Effective Time (and not found unacceptable by the Company) shall be
appointed by the Board of Directors, subject to his being ready, willing and
able to serve, as Chief Executive Officer of the Company and United. Such person
as shall be proposed by the Chief Executive Officer and the Unions following the
Effective Time (and approved in accordance with the provisions of Article FIFTH,
Section 3.6.2 of the Restated Certificate) shall be appointed by the Board of
Directors, subject to his/her being ready, willing and able to serve, as Chief
Operating Officer of the Company and United. From and after the Effective Time,
subject to the fiduciary duties of the Board of Directors, until the Termination
Date the Company shall cause (i) the Chief Executive Officer of the Company to
also be one of the Board's nominees to serve as a Management Public Director (as
defined in the Restated Certificate) and (ii) the Chief Executive Officer of the
Company to also serve as the Chief Executive Officer of United.
 
 

SECTION 2.4    United.    The Company shall take all appropriate actions such
that, as of the Effective Time, the certificate of incorporation of United shall
be amended to include the provision set forth in Schedule 2.4 hereto.
 
  ARTICLE III   REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


The Company represents and warrants to each of the Unions that: SECTION 3.1   
Corporate Existence and Power.   The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and has all corporate power and authority and all governmental licenses,
authorizations, consents and approvals required to own, operate and lease its
assets and to carry on its business as now conducted except for licenses,
authorizations, consents and approvals the absence of which would not have a
Material Adverse Effect (as defined below). The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the character of the property owned or leased by it or the nature of its
activities makes such qualification necessary, except for those jurisdictions
where the failure to be so qualified would not have a Material Adverse Effect.
For purposes of this Agreement, "Material Adverse Effect" means, individually or
in the aggregate, any change or effect the consequence of which is materially
adverse to (i) the condition (financial or otherwise), business, assets or
results of operations of the Company and the Subsidiaries (as defined in Section
3.6), taken as a whole, from that in effect on the date of the Company's Annual
Report on Form 10-K, dated March 11, 1994, for the fiscal year ended December
31, 1993, as amended by Form 10-K/A, dated March 15, 1994, as filed with the
Securities and Exchange Commission and previously furnished to the Unions (the
"1993 10-K") (except as otherwise specifically provided herein) or (ii) the
Company's ability to effect any of the transactions constituting part of the
Recapitalization, except for such changes or effects resulting from, or in
connection with, (i) labor relations between the Company or its Subsidiaries, on
the one hand, and employees represented by the Unions, on the other hand
(including a strike or other disruption in the operations of the Company or its
Subsidiaries, which shall not be regarded as a Material Adverse Effect) or (ii)
matters disclosed in this Agreement or any Schedule, Exhibit or other attachment
hereto. The Company has heretofore delivered to counsel to the Unions true and
complete copies of the Company's Restated Certificate of Incorporation as
currently in effect (the "Certificate of Incorporation"), bylaws and Rights
Agreement (as defined in Section 3.5),:.each as currently in effect. There has
been no change in or amendment of the Certificate of Incorporation or bylaws of
the Company or, except as set forth in Section 5.6, the Rights Agreement since
November 1, 1993. The Company is not in violation of any of the provisions of
the Certificate of Incorporation or its bylaws.
 
 

SECTION 3.2    Corporate Authorization.   The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company's corporate
powers and, except for (w) any required approval by the Company's stockholders
in connection with the consummation of the Shareholder Vote Matters (as defined
in Section 5.2), (x) the approval by the Company's stockholders of amendments to
each of the Company's 1981 Incentive Stock Program, 1988 Restricted Stock Plan
and Incentive Compensation Plan, in form and substance as set forth on Schedule
3.2(i), Schedule 3.2(ii) and Schedule 3.2(iii), respectively (the "Company Plan
Matters"), (y) the approval and ratification of the Company Plan Matters by the
New Directors following the Effective Time and (z) approval by the Board of
Directors of the Company of the filing of the Restated Certificate in accordance
with the applicable provisions of Delaware Law, have been duly authorized by all
necessary corporate action. Prior to the Effective Time, the Board of Directors
of the Company shall approve the filing of the Restated Certificate in
accordance with the applicable provisions of Delaware Law. This Agreement has
been duly executed and delivered by the Company and, assuming due authorization,
execution and delivery by each of the Unions, constitutes a legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms. The Board of Directors of the Company has taken all necessary
and appropriate actions so that the restrictions on "business combinations"
contained in Section 203 of Delaware Law (i) will not apply with respect to or
as a result of the Recapitalization, including, without limitation, the
acquisition of the ESOP Preferred Stock by the ESOPs and (ii) will not apply
prior to the Termination Date (as defined in Article FIFTH, Section 1.72 of the
Restated Certificate) to "business combinations" (as defined in Section 203 of
Delaware Law) involving the Company or any of its Subsidiaries, on the one hand,
and the ESOP Trustee, the ESOPS or either of the Unions, on the other hand,
which otherwise would be subject to Article FIFTH, Section 3.8 of the Restated
Certificate. The Company has taken all appropriate action to establish each of
the ESOPS effective not later than the Effective Time.
 
 

SECTION 3.3    Governmental Authorization.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no consent, approval,
authorization or other action by or in respect of, or filing with or
notification to, any governmental body, agency, official or authority other than
(i) the filing of the Restated Certificate in accordance with Delaware Law; (ii)
compliance with any applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"); (iii) compliance with any
applicable requirements of the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the "1933 Act"), the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the "1934 Act") and the TIA; (iv) any applicable filings with the United States
Department of Transportation ("DOT"); and (v) actions or filings the absence of
which would not have a Material Adverse Effect.
 
 

SECTION 3.4    Non-Contravention.   Except as set forth on Schedule 3.4, the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) contravene or conflict with the Certificate of Incorporation or
bylaws of the Company, (ii) assuming compliance with the matters referred to in
Section 3.3, contravene or conflict with or constitute a violation of any
provision of any law, regulation, judgment, injunction, order or decree binding
upon or applicable to the Company, any Subsidiary, or, to the knowledge of the
Company, any of the CRS Companies (as defined in Section 3.6), (iii) constitute
a default under or give rise to a right of termination, cancellation or
acceleration (other than with respect to the acceleration of the exercisability
of Options, the vesting of restricted stock of the Company or the payment of
severance benefits) of any right or obligation of the Company, any Subsidiary
or, to the knowledge of the Company, any of the CRS Companies, or to a loss of
any benefit to which the Company, any Subsidiary or, to the knowledge of the
Company, any of the CRS Companies, is entitled under. any provision of any
agreement, contract or other instrument binding upon the Company, any Subsidiary
or, to the knowledge of the Company, any of the CRS Companies, or any license,
franchise, permit or other similar authorization held by the Company, any
Subsidiary, or, to the knowledge of the Company, any of the CRS Companies, or
(iv) result in the creation or imposition of any Lien (as defined below) on any
asset of the Company, any Subsidiary, or, to the knowledge of the Company, any
of the CRS Companies, which violations, defaults, rights of termination or Liens
could have a Material Adverse Effect. For purposes of this Agreement, "Lien"
means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset. For purposes of
the representations and warranties relating to the CRS Companies that are
qualified by the knowledge of the Company, "knowledge of the Company" shall mean
the knowledge of the executive officers of the Company, United and Covia
Corporation. There are no (i) consents from holders of Options nor (ii)
amendments to the terms of Options or compensation plans or arrangements, that
are necessary to give effect to the transactions contemplated by Section 1.7.
 
 

SECTION 3.5    Capitalization.    The authorized capital stock of the Company is
set forth in the Certificate of Incorporation of the Company and consists of (i)
125,000,000 Old Shares and (ii) 16,000,000 shares of Preferred Stock, without
par value, of which 1,250,000 hive been designated as Series C Junior
Participating Preferred Stock ("Junior Preferred Stock") and are reserved for
issuance upon exercise of the Rights (as defined in the Rights Agreement dated
as of December 11, 1986 between the Company and First Chicago Trust Company of
New York (formerly Morgan Shareholder Services Trust Company), as amended (the
"Rights Agreement")) and 6,000,000 have been designated as Prior Preferred
Stock. As of March 22, 1994, there were outstanding (a) 24,570,539 Old Shares
(including 119,643 unvested shares issued under the UAL 1988 Restricted Stock
Plan), (b) 6,000,000 shares of Prior Preferred Stock (convertible into 3,833,866
Old Shares), (c) Rights to purchase 245,710 shares of Junior Preferred Stock,
(d) Options to purchase an aggregate of 1,648,668 Old Shares (of which 13,927
have tandem stock appreciation rights held by former employees with an aggregate
exercise price of $1,061,872.75 and of which Options 11,500 are held by
ex-employees of the Company with vesting dates after the expiration of such
Options pursuant to such ex-employees' severance agreements), and (e)
$35,535,000 principal amount of Air Wis Convertible Debentures convertible into
140,134 Old Shares, of which $2,530,000 principal amount, convertible into 9,765
Old Shares, is held by Air Wis Services, Inc. All outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and nonassessable. Except as set forth in this Section 3.5 and except for
changes since March 1, 1994 resulting from the exercise of Options or the
conversion of Convertible Company Securities, in each case outstanding on such
date, there are outstanding no (w) shares of capital stock or other voting
securities of the Company, (x) securities of the Company or any Subsidiary
convertible into or exchangeable for shares of capital stock or voting
securities of the Company, (y) options, subscriptions, warrants or other rights,
agreements, arrangements or commitments of any character to acquire from the
Company or any Subsidiary any capital stock, voting securities or securities
convertible into or exchangeable or exercisable for capital stock or voting
securities of the Company, or (z) obligations of the Company or any Subsidiary
to issue any capital stock, voting securities or securities convertible into or
exchangeable or exercisable for capital stock or voting securities of the
Company (the items in clauses (w), (x), (y) and (z) being referred to
collectively as the "Company Securities"). Except (i) as set forth above, (ii)
for tax withholding and cashless exercise features of the Options and restricted
stock, and (iii) for stock appreciation rights that do not become exercisable
until September 1, 1994 and expire at the Effective Time, there are no
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any Company Securities or make any payments based upon the value of any
Company Securities.
 
  SECTION 3.6    Subsidiaries. (a) Each Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has all corporate power and authority and all
governmental licenses, authorizations, consents and approvals required to own,
operate and lease its assets and to carry on its business as now conducted
(except for those the absence of which would not have a Material Adverse Effect)
and is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where the character of the property owned or
leased by it or the nature of its activities make such qualification necessary,
except for those jurisdictions where failure to be so qualified would not have a
Material Adverse Effect. For purposes of this Agreement, "Subsidiary" means any
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are directly or indirectly owned by the Company, but shall in
no event include the CRS Companies. A list of Subsidiaries and their respective
jurisdictions of incorporation previously has been delivered to counsel to the
Unions by the Company. Nothing in this Section 3.6 or Section 5.1 shall be
deemed to prohibit the merger or other consolidation of immaterial wholly-owned
Subsidiaries with or into the Company or any of its wholly-owned Subsidiaries
(Covia Corporation being deemed material for the purpose of this sentence).
 
 

(b) Except for director qualifying shares and similar securities, all of the
outstanding capital stock of, or other ownership interests in, each Subsidiary
is owned by the Company, directly or indirectly, free and clear of any Lien and
free of any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of such capital stock or other
ownership interests). Except for director qualifying shares and similar
securities, there are outstanding no (i) securities of the Company or any
Subsidiary convertible into or exchangeable for shares of capital stock or other
voting securities or ownership interests in any Subsidiary or (ii) options,
subscriptions, warrants or other rights, agreements, arrangements or commitments
of any character to acquire from the Company or any Subsidiary, and no other
obligation of the Company or any Subsidiary to issue, any capital stock, voting
securities or other ownership interests in, or any securities convertible into
or exchangeable or exercisable for any capital stock, voting securities or
ownership interests in, any Subsidiary (the items in clauses (i) and (ii) being
referred to collectively as the "Subsidiary Securities"). There are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any outstanding Subsidiary Securities or make any payments
based upon the value of any Subsidiary Securities.
 
 

(c) Each of Apollo Travel Services Partnership, a Delaware general partnership
("ATS"), Galileo Japan Partnership, a Delaware general partnership ("GJP"), and
Galileo International Partnership, a Delaware general partnership ("GIP" and,
together with ATS and GJP, collectively, the "CRS Companies") is a general
partnership formed under the laws of the State of Delaware, is validly existing
and in good standing under the laws of Delaware, and has all partnership power
and authority and all governmental licenses, authorizations, consents and
approvals required to own, operate and lease its assets and to carry out its
business as now conducted (except for those the absence of which would not have
a Material Adverse Effect). The partnership agreement establishing each of the
CRS Companies, together with _ all exhibits and amendments thereto has been
provided to the Unions, and no Subsidiary that is party to either such
partnership agreement is or has been in any manner in breach of, or in default
under, any provision thereof, nor is the Company, United or any officer or
director of either of them aware of any breach or default by any other party to
either of such partnership agreements that would or could be reasonably expected
to result in a Material Adverse Effect. Except as set forth on Schedule 3.6(c),
all of the outstanding ownership interests held by Covia Corporation, a Delaware
corporation and wholly owned Subsidiary, of the CRS Companies are free and clear
of any Lien other than as set forth in the partnership agreement with respect to
such entity.
 
  SECTION 3.7    Securities and Exchange Commission ("SEC") Filings. (a) The
Company has delivered to counsel for each of the Unions (i) its Annual Reports
on Form 10-K for its fiscal years ended December 31, 1993, 1992 and 1991,
without exhibits, (ii) all of its Quarterly Reports on Form 10-Q filed with the
SEC since December 31, 1992, without exhibits, (iii) its proxy or information
statements relating to meetings of, or actions taken without a meeting by, the
stockholders of the Company since December 31, 1992 and (iv) all of its other
reports, statements, schedules and registration statements filed with the SEC
since December 31, 1992, without exhibits. The reports, statements and schedules
referred to in the preceding sentence are all the documents (other than
preliminary material and supplemental filings, excluding supplemental
prospectuses) that the Company was required to file with the SEC since December
31, 1992. As of its filing date, all of such reports, statements and
schedules,complied in all material respects with the requirements of the 1933
Act or the 1934 Act, as the case may be.
 
 

(b) As of its filing date, no such report, statement or schedule filed pursuant
to the 1934 Act contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
 

(c) No such registration statement, as amended or supplemented, if applicable,
filed pursuant to the 1933 Act as of the date such statement or amendment became
effective contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
 

SECTION 3.8    Financial Statements.   The audited consolidated financial
statements of the Company included in its Annual Reports on Form 10-K and the
unaudited consolidated interim financial statements included in its Quarterly
Reports on Form 10-Q referred to in Section 3.7 have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present (except as may be indicated in the notes thereto) the consolidated
financial position -of the Company and its consolidated subsidiaries as of the
dates thereof and their consolidated results of operations and cash flows for
the periods then ended (subject to normal, immaterial year-end audit adjustments
in the case of any unaudited interim financial statements).
 
  SECTION 3.9.   Disclosure Documents. (a) Each document required to be filed by
the Company with the SEC in connection with the transactions contemplated by
this Agreement (the "Company Disclosure Documents"), including, without
limitation, the proxy statement of the Company (the "Company Proxy Statement")
(which also is the prospectus of the Company and United with respect to the New
Shares, Depositary Shares, Public Preferred Stock, Redeemable Preferred Stock
and Debentures to be issued in connection with the Recapitalization (the
"Recapitalization Securities") and is to be included in the Registration
Statement on Form S-4 (the "Registration Statement") to be filed with the SEC by
the Company under the 1933 Act and in the Transaction Statement on Schedule
13E-3 (the "Schedule 13E-3") to be filed with the SEC by the Company under the
1934 Act), and the registration statements to be filed with the SEC by the
Company and United under the 1933 Act in connection with the underwriting
described in Section 1.11 hereof (the "Underwriting Registration Statements")
and any amendments or supplements to any of the foregoing documents will, when
filed, when the Registration Statement and the Underwriting Registration
Statements are declared effective by the SEC, at the time of the distribution
thereof and at the time stockholders vote on the Shareholder Vote Matters comply
as to form in all material respects with the applicable requirements of the 1933
Act and the 1934 Act.
 
 

(b) At the time the Company Proxy Statement and Schedule 13E-3 or any amendment
or supplement thereto is first mailed to stockholders of the Company, and at the
time such stockholders of the Company vote on the Shareholder Vote Matters, the
Company Proxy Statement and Schedule 13E-3, as supplemented or amended, if
applicable, will not be false or misleading with respect to any material fact,
or omit to state any material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading. At the time of the filing of the Registration
Statement and the Underwriting Registration Statements and any amendment or
supplement thereto, at the time the same are declared effective by the SEC, at
the time of any distribution under the Registration Statement and the
Underwriting Registration Statements, at the time the stockholders of the
Company vote on the Shareholder Vote Matters and at the Effective Time, such
Registration Statement and Underwriting Registration Statements, as so amended
or supplemented, will not be false or misleading with respect to any material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. At the time of the filing of any
Company Disclosure Document other than the Company Proxy Statement, Schedule
13E-3, Registration Statement and the Underwriting Registration Statements and
at the time of any distribution thereof, such Company Disclosure Document will
not be false or misleading with respect to any material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties contained in this
Section 3.9(b) will not apply to statements included in or omissions from the
Company Disclosure Documents based upon information furnished to the Company in
writing by either Union specifically for use therein.
 
 

SECTION 3.10    Absence of Certain Changes.    Except as disclosed in SEC
filings referred to in Section 3.7 filed prior to the date hereof, since
December 31, 1993, there has been no event, and no state of circumstances has
existed, that has had or will, or could reasonably be expected to, have a
Material Adverse Effect.
 
 

SECTION 3.11    Finders' Fees.    Except for First Boston and Lazard, whose fees
will be paid by the Company, and as specifically contemplated herein, there is
no investment banker, broker or finder which has been retained by or is
authorized to act on behalf of the Company, any Subsidiary or, to the knowledge
of the Company, any CRS Company, who might be entitled to any fee or commission
from the Company, either Union or any affiliate of either of them upon
consummation of the transactions contemplated by this Agreement (other than in
connection with the Underwriting Alternative), based upon arrangements made by
or on behalf of the Company. .
 
 

SECTION 3.12.   Board Action.   The Board of Directors (i) has determined that
the transactions contemplated hereby are fair to and in the best interest of the
Company's stockholders, (ii) has approved the Reclassification, the
Recapitalization and this Agreement, (iii) has approved the Company Plan
Matters, subject to ratification by the Company's stockholders and the New
Directors, and (iv) has resolved to recommend (subject to the provisions of
Section 5.4) the approval and adoption of the Shareholder Vote Matters to the
Company's stockholders at the Company Stockholder Meeting.
 
 

SECTION 3.13    Securities.   The Recapitalization Securities and the ESOP
Preferred Stocks (and the New Shares into which the ESOP Preferred Stocks are
convertible) to be issued pursuant to Sections 1.2, 1.3, 1.4, 1.6 and 1.10, when
so issued in accordance with such Sections and the Registration Statement and
the Underwriting Registration Statements, if applicable, will be duly authorized
and validly issued and, in the case of such securities other than the
Debentures, will be fully paid and nonassessable.
 
 

SECTION 3.14    Opinion of Financial Advisers.   The Company has received the
respective oral opinions of First Boston and Lazard to the effect that, as of
May 20, 1994, the consideration to be received in the Recapitalization by the
Company's stockholders is fair to the Company's stockholders from a financial
point of view, which opinions shall be confirmed in writing and delivered to
each of the Unions promptly following receipt (the "Company Fairness Opinions").
 
 

SECTION 3.15    Vote Required.    The affirmative vote of a majority of the
votes that holders of the outstanding Old Shares are entitled to cast is the
only vote of the holders of any class or series of capital stock of the Company
necessary to approve the Shareholder Vote Matters. The Shareholder Vote Matters
are the only matters required to be approved by holders of capital stock of the
Company in connection with the Recapitalization.
 
 

SECTION 3.16.   Limitations.    As of the date of this Agreement, the Company
has no knowledge of any event or condition which would preclude it from taking
any action necessary to consummate the transactions contemplated hereby.
 
 

SECTION 3.17.   Compliance with Status Quo.   The Company has complied in all
material respects with its obligations contained in Sections 10 and 11 of that
certain letter setting forth the principal terms of the Recapitalization, dated
December 22, 1993, among the Company, the IAM and ALPA (the "Letter Agreement"),
which apply to transactions entered into after December 22, 1993 and on or prior
to March 15, 1994 (the "Status Quo Provisions"). Except as set forth on Schedule
3.17, neither the Company nor any of its Subsidiaries has taken any action that
would have violated the Status Quo Provisions in any material respect had the
Status Quo Provisions continued to remain in effect through the date hereof.
Except as set forth on Schedule 5.1, the Company has not disclosed to the Unions
any plans of the type referred to in Section 5.1 (e) since December 22, 1993.
 
 

SECTION 3.18    Rights Agreement.   The Board of Directors has taken all
necessary action to amend the Rights Agreement, effective at or immediately
prior to the Effective Time, in form and substance as set forth in Schedule 3.18
(the "Rights Amendment").
 
 
 
  ARTICLE IV   REPRESENTATIONS AND WARRANTIES
OF THE UNIONS


Each Union hereby severally, and not jointly, represents and warrants to the
Company that: SECTION 4.1    Existence and Power.   Such Union is, in the case
of ALPA, an unincorporated association organized and maintained for purposes of
a labor association and the duly authorized representative of pilots employed by
United under the Railway Labor Act, as amended (the "RLA"), and, in the case of
the 1AM, is an incorporated association organized and maintained for purposes of
a labor organization and is the duly authorized representative of employees
employed by United as mechanics and related employees, ramp and stores
employees, food service employees, dispatchers, and security officers, and has
all organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
 

SECTION 4.2    Authorization.    The execution, delivery and performance by such
Union of this Agreement and the consummation by such Union of the transactions
contemplated hereby (including the applicable Labor Agreement) are within the
organizational powers of such Union and have been duly authorized by all
necessary organizational action of such Union. This Agreement has been duly
executed and delivered by such Union and, assuming due authorization, execution
and delivery by the Company and the other Union, constitutes a valid and binding
agreement of such Union, enforceable against such Union in accordance with its
terms.
 
 

SECTION 4.3    Governmental Authorization.   The execution, delivery and
performance by such Union of this Agreement and the consummation by such Union
of the transactions contemplated by this Agreement require no consent, approval,
authorization or other action by or in respect of, or filing with or
notification to, any governmental body, agency, official or authority other than
(i) compliance with any applicable requirements of the HSR Act, (ii) any
applicable filings with DOT, and (iii) actions or filings the absence of which
would not, in the aggregate, have a material adverse effect on such Union or on
the ability of such Union to perform its obligations under this Agreement.
 
 

SECTION 4.4    Non-Contravention   The execution, delivery and performance by
such Union of this Agreement and the consummation by such Union of the
transactions contemplated hereby do not and will not (i) contravene or conflict
with the organizational documents of-such Union, (ii) assuming compliance with
the matters referred to in Section 4.3, contravene or conflict with any
provision of law, regulation, judgment, order or decree binding upon such Union
or (iii) constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of such Union or to a
loss of any benefit to which such Union is entitled under any agreement,
contract or other instrument binding upon such Union, which defaults,
terminations, cancellations, accelerations or losses, could individually or in
the aggregate have a material adverse effect on such Union or on the ability of
such Union to perform its obligations under this Agreement.
 
 

SECTION 4.5.   Disclosure Documents.   The information with respect to such
Union that such Union furnishes to the Company in writing specifically for use
in any Company Disclosure Documents, taken as a whole, will not be false or
misleading with respect to any material fact of omit to state any material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading (i)
in the case of the Company Proxy Statement and the Schedule 13E-3, at the time
it or any amendment or supplement thereto is first mailed to stockholders of the
Company, and at the time the stockholders vote on adoption of the Shareholder
Vote Matters, (ii) in the case of the Registration Statement and each of the
Underwriting Registration Statements, at the time it or any amendment is filed
and is declared effective by the SEC and is distributed and, in the case of the
Registration Statement, at the time the stockholders vote on the Shareholder
Vote Matters and at the Effective Time, and (iii) in the case of any other
Company Disclosure Document, at the time of the filing thereof and at the time
of any distribution thereof.
 
 

SECTION 4.6    Finders' Fees    Except as previously disclosed to the Company in
writing (and such other persons that such Union may have selected after the date
hereof whose fees will be paid by such Union or the Company, subject, in the
case of payment by the Company, to the terms of the Fee Letter (as defined in
Section 10.4)) or as otherwise contemplated hereby or by their engagement
letters, there is no investment banker, broker, finder or other intermediary who
might be entitled to any fee or commission from the Company, such Union or any
affiliate of either of them upon consummation of the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of such Union.
 
 

SECTION 4.7.   Limitations.    As of the date of this Agreement, such Union has
no knowledge of any event or conditions which would preclude it from taking any
action necessary to consummate the transactions contemplated hereby.
 
 
 
 
 
  ARTICLE V   COVENANTS OF THE COMPANY   The Company agrees that: SECTION 5.1   
Conduct of the Company.   From the date hereof until the Effective Time, without
the consent of the Unions, the Company and its Subsidiaries shall, except as
specifically provided in Article 1, Section 5.4 and Section 9.1(dxii) or on
Schedule 5.1(i) or other Schedules, Exhibits or attachments hereto, conduct
their business in the ordinary course consistent with past practice and shall
use their best efforts to preserve intact their business organizations and
relationships with third parties and to keep available the services of their
present officers and employees. Without limiting the generality of the
foregoing, from the date hereof until the Effective Time, neither the Company
nor any Subsidiary shall, without the prior written consent of the Unions,
except as otherwise expressly provided in this Agreement:
 
  (a) issue, sell, dispose of, pledge or otherwise encumber, or authorize or
propose the issuance, sale, disposition, pledge or other encumbrance of, any
Company Securities or Subsidiary Securities other than pursuant to the exercise
of options outstanding as of December 22, 1993 (or issued in accordance with the
restrictions contained in Letter Agreement) under the Company's 1981 Incentive
Stock Program or the issuance of Rights in connection with the issuance of Old
Shares upon exercise of such options, or, with respect to securities of
Subsidiaries, to the Company;
 
 

(b) reclassify, combine, split, subdivide, redeem, purchase or otherwise
acquire, or propose to purchase or otherwise acquire, any Company Securities or
Subsidiary Securities, except repurchases of Company securities, (x) pursuant to
employee stock purchase, stock option, stock grant or other employee
arrangements or (y) pursuant to rules or requirements under the Employee
Retirement Income Security Act of 1974, as amended;
 
 

(c) declare or pay any dividend or distribution on the Old Shares;
 
 

(d) (i) increase the compensation of any of its directors, officers or key
employees, except in the ordinary course of business and consistent with past
practice or pursuant to the terms of agreements or plans currently in effect;
(ii) pay or agree to pay any pension, retirement allowance or other employee
benefit that is either not required or specifically permissible by any existing
plan, agreement or arrangement to any director, officer or key employee, other
than in the ordinary course of business and consistent with past practice;
(iii)'commit itself to any additional pension, profit-sharing, bonus, extra
compensation, incentive, deferred compensation, stock purchase, stock option,
stock appreciation right, group insurance, severance pay, retirement or other
employee benefit plan, agreement or arrangement, or to any employment or
consulting agreement with or for the benefit of any director, officer or key
employee whether past or present, except in the ordinary course of business
consistent with past practice; or (iv) except as required by applicable law,
amend in any material respect any such plan, agreement or arrangement; provided
that the foregoing shall not be deemed to restrict necessary and reasonable
actions taken in connection with (aa) retention of personnel other than
executive officers or (bb) promotions and new hires in the ordinary course of
business consistent with past practice; provided, further. that nothing herein
shall preclude the Company or any of its Subsidiaries from taking any action
reasonably designed to permit any employee to realize vested benefits under any
existing plan, agreement or arrangement referred to above;
 
 

(e) except in the ordinary course of business and consistent with past practice
and except for refinancings or pursuant to existing plans of the Company
disclosed to the Unions in writing prior to the date hereof (i) incur any
material amount of long-term indebtedness for borrowed money or issue any
material amount of debt securities (other than trade debt and commercial paper)
or assume, guarantee or endorse the obligations of any other person except for
obligations of wholly owned Subsidiaries; (ii) make any material loans, advances
or capital contributions to, or investments in, any other person (other than to
wholly owned Subsidiaries or customary loans or advances to employees in amounts
not material to the maker of such loan or advance); or (iii) mortgage or pledge
any of its material assets, tangible or intangible, or create or suffer to exist
any lien thereupon, other than any purchase money mortgage or lien; or
 
 

(f) enter into any agreement or arrangement to do any of the foregoing.
 
 

In addition, except as specifically provided in Section 5.4 and Section
9.1(d)(ii), from the date hereof until the Effective Time, without the prior
written consent of the Unions, the Company and its Subsidiaries shall not take
any action (i) which would violate or be inconsistent with the job protection
provisions set forth in Section 1 and Letters 94-1 and 94-2 of the ALPA Labor
Agreement (as defined below) or the job protection provisions of the IAM Labor
Agreement (as defined below) set forth on Schedule 5.1(ii) as if all references
to the date of signing, the date of the ALPA and IAM Labor Agreements, the date
of ratification or the date of closing in such Labor Agreements (including all
references therein to July 1, 1994, when intended to be the date of closing of
such Labor Agreements) referred to the date of this Agreement or (ii) which,
either alone or together with any matters entered into from December 22, 1993
through the date hereof, would be subject to Article FIFTH, Sections 3.1 through
3.5 of the Restated Certificate or (iii) except as provided in Section 5.7, to
alter or amend the terms of any of the Company's Board of Directors' resolutions
or any of its policies, practices, procedures or employee benefit plans (as
described on Schedule 5.l(iii)) in any manner which would adversely affect the
right or ability of the employees of the Company or United directly or
indirectly to purchase equity securities of the Company.
 
 

The Flight Kitchen severance package described in paragraph 26 of Exhibit E-2 to
the Letter Agreement shall be restored and benefits described in that paragraph
shall be provided as if the condition described in paragraph 26, section 5(a) of
Exhibit E-2 had been fully complied with. Any Food Service Agreement employee
who can demonstrate that his or her job status at United was adversely affected
by his or her detrimental reliance on United's March 16, 1994 announcement
cancelling the Flight Kitchen LPP's will be entitled to receive a remedy from
United for his or her actual contractual damages, if any. Any disagreement
regarding entitlement to or the nature of such remedy may be submitted to the
United-IAM System Board of Adjustment.
 
 

SECTION 5.2    Stockholder Meeting; Proxy Material.   Subject to receipt by the
Company of updated Company Fairness Opinions from First Boston and Lazard to the
effect that, as of the date of the Company Proxy Statement, the consideration to
be received in the Recapitalization by the Company's stockholders is fair to the
Company's stockholders from a financial point of view, the Company shall cause a
meeting of its stockholders (the "Company Stockholder Meeting") to be duly
called and held as soon as reasonably practicable after the date on which the
Registration Statement is declared effective by the SEC, for the purpose of
voting on the approval and adoption of each of the Reclassification, the
Restated Certificate, the election of four of the five initial Public Directors
to the Board of Directors of the Company, the Recapitalization and the issuance
of the ESOP Preferred Stock as part of the Recapitalization (such matters are
collectively referred to as the "Shareholder Vote Matters") and the Company Plan
Matters. The Shareholder Vote Matters shall be presented as a single proposal,
or the effectiveness of each such matter shall be conditioned on the approval of
all of such matters. Consistent with its obligations under Section 7.1, the
Company shall be entitled to delay the Company Stockholder Meeting if the
Company does not receive, as of the Announcement Date, updated Company Fairness
Opinions from First Boston and Lazard to the effect that, as of the Announcement
Date, the consideration to be received in the Recapitalization by the Company's
stockholders is fair to the Company's stockholders from a financial point of
view. Subject to Section 5.4, the directors of the Company shall recommend the
approval and adoption of the Shareholder Vote Matters by the Company's
stockholders and shall use its best efforts (as defined in Section 7.1) in
soliciting such approval. Subject to Section 5.4, in connection with such
meeting, the Company (i) will promptly prepare and file with the SEC, will use
its best efforts to have cleared by the SEC and will, subject to the
effectiveness of the Registration Statement, thereafter mail to its stockholders
as promptly as practicable, the Company Proxy Statement (including the
information required by the Schedule 13E-3) and all other proxy materials for
such meeting, (ii) will use its best efforts to obtain the necessary approvals
by its stockholders of the Shareholder Vote Matters and (iii) will otherwise
comply with all legal requirements applicable to such meeting. A reasonable
period of time prior to the initial filing of (or the filing of any amendment of
supplement to) any of the Company Proxy Statement, the Registration Statement,
the Underwriting Registration Statements, the Schedule 13E-3 or any other
Company Disclosure Document, the Company shall provide to each of the Unions, in
accordance with the notice provisions contained in Section 10.1, a copy of the
same. The Company shall provide the Unions with a reasonable opportunity to
review and comment on each of such documents prior to such filing with a view
toward the production and filing of mutually acceptable documents, subject to
(1) the Company's responsibilities under applicable securities laws and (2)
other applicable legal requirements.
 
 

SECTION 5.3    Access. Subject to the absence of a material breach of Section
6.1, from the date hereof until the Effective Time, the Company will give each
Union, its counsel, financial advisors, auditors and other designated
representatives reasonable access following reasonable notice during normal
business hours (which access shall be coordinated through a person designated by
the Company, which person (or another authorized person) shall be available
during normal business hours) to the offices, employees, properties, books and
records of the Company and the Subsidiaries, will furnish, if reasonably
requested, to each Union, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information in connection with the Agreement and the transactions contemplated
hereby as such persons may reasonably request and will instruct the Company's
officers, employees, counsel and financial advisors to cooperate reasonably with
each Union and each Union's counsel, financial advisors, auditors and other
designated representatives in their investigation of the business of the Company
and the Subsidiaries and to take such steps as may be reasonably requested by
each Union and such counsel, advisors, auditors and other representatives to
assist them in connection with the transactions contemplated by this Agreement;
provided that no investigation pursuant to this Section shall affect any
representation, warranty, covenant or agreement made by the Company to each
Union under this Agreement. Each Union, its counsel, financial advisors,
auditors and other designated representatives shall conduct themselves under
this Section 5.3 so as not to interfere with the day-to-day operations of the
Company.
 
 

SECTION 5.4    Other Potential Transactions.   The Company shall not, directly
or indirectly, encourage, solicit, participate in or initiate discussions or
negotiations with, or provide any information to, any corporation, partnership,
person or other entity or group (other than the Unions or their advisors or the
ESOP Trustee or its advisors) concerning any merger, sale of assets, sale of, or
tender or exchange offer for, shares of capital stock or similar transaction,
involving a change of control of the Company or all or substantially all of the
assets of the Company (an "Acquisition"), except as set forth below. The Company
may, directly or indirectly, furnish information and access, in each case in
response to an unsolicited request therefor, to the same extent permitted by
Section 5.3 hereof, to any corporation, partnership, person or other entity or
group pursuant to appropriate confidentiality agreements, and may participate in
discussions and negotiate with such entity or group concerning any such
transaction, if the entire Board of Directors of the Company (the "Board") (and,
to the extent a director is a participant in an alternative Acquisition, the
disinterested members of the Board) determine in their good faith judgment, upon
advice of independent legal and financial advisors (who may be the Company's
regularly engaged independent legal and financial advisors), that such action is
required by their fiduciary duties. In addition, the Company's officers and
other appropriate personnel may take such steps as are necessary or appropriate
to provide the Board with sufficient information to make an informed decision
concerning the matters described in the previous sentence and, if the Board so
determines that such actions are required by their fiduciary duties, the Company
may direct its officers and other appropriate personnel to cooperate with and be
reasonably available to consult with any such entity or group which were the
subject of such determination. Nothing herein shall prevent the Board from
taking, and disclosing to the Company's shareholders, a position contemplated by
Rules 14d-9 and 14e-2 promulgated under the 1934 Act with respect to any tender
offer or from making such other disclosure to shareholders or taking such other
action which, in the judgment of the Board, upon advice of such counsel, is
required by law to discharge any fiduciary duty imposed thereby.
 
 

SECTION 5.5    Notices of Certain Events.   The Company shall notify each Union
of, and provide to each Union all relevant details relating to, and
documentation submitted to or by the Company in respect of, (i) any notice or
other communication from any person alleging that the consent of such person is
or may be required in connection with the transactions contemplated by this
Agreement, (ii) any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement and (iii) any proposal for, or contacts and expressions of
interest relating to, an Acquisition or other matter contemplated by Section 5.4
and action taken by the Company in respect thereof.
 
 

SECTION 5.6    Amendment of Rights Agreement.   The Company shall amend the
Rights Agreement, effective immediately prior to the Effective Time, in
accordance with the Rights Amendment and to provide that each outstanding share
of ESOP Convertible Preferred Stock following the Effective Time, as well as
each Available Unissued ESOP Share (as defined in Article FIFTH, Section 1.5 of
the Restated Certificate), shall have associated with it and represent that
number of Rights (as defined in the Rights Agreement) as would be associated
with the number of New Shares into which the relevant share of ESOP Convertible
Preferred Stock is then convertible and to cause such Rights to be exercisable
by, and to cause separate certificates representing such Rights to be
distributed to, and be separately transferable by, holders of shares of ESOP
Convertible Preferred Stock (and Available Unissued ESOP Shares) at the time and
upon terms substantially the same as those applicable to the holders of New
Shares.
 
 

SECTION 5.7    Employee Benefit Plans.   The Company shall take such action to
amend, in form reasonably satisfactory to each Union, the directed account plans
and 401(k) plans maintained by the Company or United for the benefit of
employees, and shall take all other reasonable action, so as to permit
investment of the funds held thereunder at the individual direction of the
beneficiaries of such plans to purchase the Company's common stock, preferred
stock, Depositary Shares and/or debt securities in the open market, subject to
rules and regulations under the 1934 Act. The Company shall take such action to
amend the stock purchase plans maintained by the Company or United for the
benefit of employees so as to require the distribution of the consideration
received upon redemption of the Redeemable Preferred Stock in accordance with
Section 1.3 to be received by such plans in the Reclassification, or the cash
proceeds from the sale thereof, to participants, subject to applicable law.
Consistent with existing Company policy with respect to purchases of Old Shares,
the aforementioned plan amendments to the directed account plans and the 401(k)
plans, and the stock purchase plans, shall permit employees of the Company and
United following the Effective Time to acquire, in addition to amounts held in
the ESOPs, the following securities: (X) up to the lesser of (i) 30% of the
outstanding New Shares held by persons other than the ESOPs and (ii) 20% of the
aggregate number of outstanding New Shares and New Shares issuable upon
conversion of the ESOP Preferred Stock outstanding or issuable to Sections 1.6
or 1.10 hereof (including Available Unissued ESOP Shares) and (Y) except with
respect to the stock purchase plan, up to (i) 20% of the outstanding Depositary
Shares, (ii) 20% of the outstanding principal amount of Series A Debentures and
(iii) 20% of the outstanding principal amount of Series B Debentures; subject to
the following additional limits: (A) no employee group of the Company or its
Subsidiaries (which, for this purpose, shall mean employees represented by each
of ALPA, the IAM, and the AFA (as defined in Section 7.3) and the Salaried and
Management Employees (as defined in Section 5.8(b)) (each, an "Employee Group")
may individually acquire more than 10% of the outstanding shares or amount of
any class of securities referred to in clause (X) and (Y) above through such
plans; (B) in the case of the directed account plans, no Employee Group may
individually acquire more than 2% of the outstanding shares or amount of any
such class of securities in any monthly subscription period through such plans;
(C) no Employee Group may individually acquire more than 2% of the outstanding
New Shares held by persons other than the ESOPs (in addition to New Shares
received in the Reclassification) through such plans during the six month period
beginning at the Effective Time; and (D) no New Shares may be acquired through
such plans during the six month period ending on the last day of the Measuring
Period, as defined in Section 1.10.
 
 

The Company shall not be required to expand the scope of any third party
indemnity in a manner adverse to the Company in order to implement the
amendments referred to in clause (Y) above.
 
  SECTION 5.8    Labor Agreements. (a) The Company shall cause United, at the
Effective Time, to execute and deliver new collective bargaining agreements (or
amendments to existing collective bargaining agreements) with each of ALPA and
the IAM, each in form and substance as set forth on Schedules 5.8(i) and
5.8(ii), respectively. The agreement set forth on Schedule 5.8(i) is referred to
herein as the "ALPA Labor Agreement," the agreements set forth on Schedule
5.8(ii) are collectively referred to herein as the "IAM Labor Agreement" and the
ALPA Labor Agreement and the IAM Labor Agreement are collectively referred to
herein as the "Labor Agreements."
 
 

(b) The Company shall also establish and cause United to establish appropriate
employment terms for the employees of the Company and United who perform the
functions currently performed by the salaried and management employees of the
Company and United (including any functions which such group of employees begin
performing in the future) (the "Salaried and Management Employees"), in form and
substance as set forth on Schedule 5.8(iii), effective at the Effective Time.
From and after the date hereof, the Company shall provide the Unions and their
respective counsel, financial advisors, auditors and other representatives with
the access and information necessary to confirm the Company's continuing
implementation of the provisions of this Section 5.8(b).
 
 

SECTION 5.9    Solvency Letter.   The Company has retained American Appraisal
Associates (the "Appraiser") to provide, at or prior to the Effective Time,
opinion in writing to the Company and the Board substantially similar to the
letter set forth on Schedule 5.9 (the "Solvency Letter"). If the Solvency Letter
is delivered to the effect that sufficient surplus is available to permit the
consummation of the Recapitalization consistent with Delaware Law, the Board
shall take all lawful and appropriate action, effective as at the Effective
Time, to revalue the Company's assets and liabilities to permit the consummation
of the Recapitalization in accordance with Delaware Law.
 
 

SECTION 5.10    Other Transaction Documents.   The Company hereby agrees that at
the Effective Time it will execute the form of employment agreement (the
"Employment Agreement") between the Company and Gerald Greenwald in the form
attached to the agreement (the "Retention Agreement") between the Unions and
Gerald Greenwald providing for his employment by the Company from and after the
Effective Time on the terms set forth in the Employment Agreement. The Comply
hereby agrees from and after execution by Gerald Greenwald of the Employment
Agreement at the Effective Time to perform all of its obligations, whether or
not due and owing, under the Employment Agreement. The Retention Agreement may
not be amended without the written consent of the Company. A true and correct
copy of the Retention Agreement (with the attached form of the Employment
Agreement) has been delivered by the Unions to the Company. In addition,
immediately prior to the Effective Time, the Company shall execute and deliver
(or shall have theretofore executed and delivered) the following documents and
agreements: the Officers' Certificate relating to the Indenture, the Deposit
Agreement, the initial ESOP Stock Purchase Agreement, the ESOP Trusts, the
Exchange Agent Agreement, the Rights Amendment, the Class I Preferred Stock
Subscription Agreement, the Class Pilot MEC Preferred Stock Subscription
Agreement, the Class IAM Preferred Stock Subscription Agreement, the Class SAM
Preferred Stock Subscription Agreement, a shareholders agreement with the
initial Independent Directors in form and substance as set forth on Schedule
5.10 (i) (the "Class I Preferred Stock Shareholders Agreement"), a shareholder
agreement with the holders of the Class SAM Preferred Stock in form and
substance as set forth on Schedule 5.10(ii), and a First Refusal Agreement
between the Company, the Unions and the SAM Director, in form and substance as
set forth on Schedule 5.10(iii) (collectively, the "Closing Agreements").
 
 

SECTION 5.11    Certain Agreements.   Without limiting in any respect the
Company's and United's rights or obligations under any other agreement,
arrangement or understanding to which it is a party, the Company specifically
confirms, and shall cause United to confirm, their respective obligations under
the employee and director benefit plans, agreements, policies and arrangements
maintained by the Company and/or United or to which the Company and/or United is
a party, in each case as in effect on the date hereof (subject to revision in
accordance with Section 5.1), identified in a letter to the Unions dated the
date hereof (the "Officer and Director Arrangements"); provided, that the
provisions of this Section 5.11 (a) shall be subject to Section 5.1 prior to the
Effective Time and (b) shall not restrict the Company's or United's ability to
terminate, revise or replace any Officer and Directors Arrangements after the
Effective Time so long as such action does not reduce or otherwise adversely
affect rights of any beneficiary under any such Officers and Directors
Arrangements that the Company or United is obligated to provide following the
Effective Time without his or her consent.
 
 
 
 
 
  ARTICLE VI   COVENANTS OF EACH UNION   Each Union agrees that:
 
 

SECTION 6.1    Confidentiality.
 
 

(a) Prior to the Effective Time and after any termination of this Agreement,
each Union agrees that, except as provided herein, it will not at any time after
its receipt of any Confidential Information (as defined below), directly or
indirectly, divulge to any person or entity any of the Confidential Information
or any information, report, analysis, compilation, study, interpretation,
forecast, record or other material prepared by such Union or its Representatives
(as defined below) (including, if maintained in some written or other form, in
whatever form maintained, whether documentary, computer storage or otherwise)
containing, in whole or in part, any Confidential Information. "Confidential
Information" shall include all confidential written or oral information
concerning the Company and the Subsidiaries furnished to such Union in
connection with the transaction contemplated by this Agreement, except to the
extent that such information does not include information which is or becomes
(i) generally available to the public other than as a result of disclosure by a
Union or its Representatives in violation of this Agreement, (ii) was available
to a Union or one of its Representatives on a non-confidential basis prior to
its disclosure to them by the Company or (iii) known or available to a Union or'
its Representatives on a non-confidential basis from a source (other than the
Company) who, insofar as is known to such Union or its Representatives after due
inquiry, is not prohibited from transmitting the information to such Union or
its Representatives by a contractual, legal or fiduciary duty. The term "person"
shall be broadly interpreted to include, without limitation, any individual,
corporation, company, unincorporated association, partnership, group or other
entity.
 
 

(b) Each Union shall limit access to the Confidential Information to its
officials and Representatives who in the reasonable judgment of such Union need
to know the Confidential Information for purposes of participating in making
decisions concerning, or advising it with respect to, the Confidential
Information ("informed officials and Representatives"). Disclosure of
Confidential Information may be made only to officers, directors, employees,
accountants, counsel, consultants, advisors and agents of one of the Unions who
executes a Confidentiality Statement (a "Representative"), in the form attached
either to this Agreement as Schedule 6.1 or as an attachment to a
confidentiality agreement between the Company and such Union entered into prior
to the date hereof (a "Confidentiality Statement"). An executed original of each
such Confidentiality Statement shall be provided to the Company by the Union
obtaining it. Each Union and its Representatives tray discuss with the informed
officials and Representatives of each other Union the Confidential Information
which such Union has been provided pursuant to this Agreement or any prior
confidentiality agreement between the Company afar such Union relating to the
Confidential Information provided that such Confidential Information shall
continue to be subject to this Agreement and any other applicable
confidentiality agreement. In all events, each Union shall be responsible for
any actions by its Representatives which are not in accordance with the
provisions hereof and of any Confidentiality Statement executed by a
Representative but shall not be responsible for such actions of any informed
official or Representative of the other Union. ..
 
 

(c) In the event that a Union, its Representatives or anyone to whom a Union or
its Representatives supply Confidential Information are requested or required
through legal process (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand, any informal or
formal investigation by any government or governmental agency or authority or
otherwise) to disclose any Confidential Information, the Union will, upon
learning of such request or requirement, (i) immediately notify the Company of
the existence, terms and circumstances surrounding such a request, (ii) consult
with the Company on the advisability of taking legally available steps to resist
or narrow such request and (iii) if disclosure of such information is required,
furnish only that portion of the Confidential Information which, in the opinion
of the Union's legal counsel, it is legally compelled to disclose and cooperate
with any action by the Company to obtain an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
Confidential Information.
 
 

(d) Except in respect of any Confidential Information that is in this Agreement
(or may in the future be) the subject of an express representation by the
Company, (i) neither the Company nor its employees, agents, affiliates or
representatives (collectively hereinafter referred to as the "Company
Representatives") makes any express or implied representation as to the accuracy
or completeness of the Confidential Information and (ii) each Union and its
Representatives agree that neither the Company nor any Company Representative
shall have any liability to such Union or its Representatives resulting from the
use by such Union or its Representatives of Confidential Information. So long as
neither Union is in material breach of its obligations under this Section 6.1,
nothing in this Section 6.1(d) is intended to limit Section 5.3.
 
 

(e) Each Union hereby acknowledges that it is aware, and that it will advise its
Representatives who are informed in accordance with the terms of this Agreement,
as to the matters which are the subject of this Agreement, that the United
States securities laws prohibit any person who has received from an issuer
material, non-public information concerning the matters which are the subject of
this Agreement from purchasing or selling securities of such issuer due to the
receipt of Confidential Information or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities due to the receipt of
Confidential Information.
 
 

(f) Each Union expressly acknowledges that (i) the preservation of the
confidentiality of the Confidential Information has highly important commercial
significance for the Company and (ii) its unauthorized disclosure could have
serious and irreparable adverse commercial, financial and legal consequences for
the Company. It accordingly agrees that the Company shall be entitled to
injunctive relief to prevent breaches of this Agreement and to specifically
enforce the terms and provisions of this Section, in addition to any other
remedy to which the Company may be entitled, at law or in equity or pursuant to
this Agreement.
 
 

(g) Each Union and its Representatives hereby acknowledge that the Confidential
Information is being furnished to them solely in connection with a review in
connection with the transactions contemplated by this Agreement and analysis of
the Company's business and financial condition and none of such Unions or their
Representatives shall use the Confidential Information other than in connection
with such review and analysis and potential responses thereto made directly to
the Company (which may be discussed among and be made by the Unions). No right
or license, express or implied, under any patent, copyright, trademark, trade
secret, or other proprietary right in the Confidential Information is granted
hereunder by United to a Union or its Representatives.
 
 

(h) Each Union will keep a record of the location of the Confidential
Information. If the Agreement is terminated prior to the Effective Time, each
Union agrees for itself and for its Representatives who reviewed the
Confidential Information, to return to the Company or destroy all documents
reflecting the Confidential Information and to certify in writing to the Company
that such documents have been so returned or destroyed.
 
 

SECTION 6.2    Labor Agreements.   Such Union shall execute and deliver, at the
Effective Time, the relevant Labor Agreement.
 
 

SECTION 6.3    No Public Director Nominations.   Such Union shall not, directly
or indirectly, nominate or cause to be nominated any individual for election as
an Outside- Public Director (as defined in Article FIFTH, Section 2.3 of the
Restated Certificate) of the Company; provided, however, that any such
nomination by an employee of the Company or United, acting in his or her
individual capacity as a shareholder of the Company, shall not be deemed to
violate this Section 6.3 so long as such nomination was not made with the
advice, support, or assistance of any officer of such Union.
 
 

SECTION 6.4    Independent Director Vacancies.  The Unions agree to use their
best efforts to cause any Independent Director vacancy resulting after the
Effective Time promptly to be filled in accordance with Article FIFTH, Section
4.1.6 of the Restated Certificate.
 
 
 
  ARTICLE VII   COVENANTS OF EACH OF THE UNIONS
AND THE COMPANY


The parties hereto agree that: SECTION 7.1    Best Efforts.   Subject to the
terms and conditions of this Agreement, including Section 5.4, each party (a)
will use its best efforts, and will cause all of its directors, officers and
advisors retained by such party to use their best efforts, to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations that may be necessary
or useful, to consummate the transactions contemplated by this Agreement and (b)
will, and will cause its directors, officers and advisors retained by such party
to, refrain from taking any actions detrimental to or inconsistent with the
foregoing. In the event that any action, suit, proceeding or investigation
relating hereto or to the transactions contemplated hereby is commenced, whether
before or after the Effective Time, the parties hereto agree to cooperate and
use their best efforts to defend against the same and respond thereto. As used
in this Agreement, the term "best efforts" shall mean efforts of a type that a
prudent person desirous of achieving a result would use in similar circumstances
in seeking to achieve such result reasonably promptly in light of the Outside
Termination Date (as defined in Section 9.1); provided, however, that a party
required to use its best efforts under this Agreement will not be required to
take actions that would not normally be taken by the parties in similar
circumstances or that would result in a materially adverse change in the
benefits intended to be conferred upon such party pursuant to this Agreement and
the transactions contemplated hereby.
 
 

SECTION 7.2    Certain Filings.   The Company and each of the Unions shall
cooperate with one another (a) in connection with any preparation of the Company
Disclosure Documents, the Company Proxy Statement, the Schedule 13E-3, the
Registration Statement and the Underwriting Registration Statements, (b) in
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, permits, licenses and franchises, in connection with the
consummation of the transactions contemplated by this Agreement and (c) in
seeking any such actions, consents, approvals or waivers or making any such
filings, furnishing information required in connection therewith or with the
Company Disclosure Documents, the Company Proxy Statement, the Schedule 13E-3,
the Registration Statement or the Underwriting Registration Statements, and
seeking timely to obtain any such actions, consents, approvals or waivers. As
soon as practicable after the date hereof, the Company shall, in accordance with
Section 5.2, (a) file with the SEC the Company Proxy Statement, the Schedule
13E-3 and the Registration Statement, (b) obtain and furnish the information
required to be included therein, (c) after consultation with each Union, respond
promptly to comments made by the SEC with respect to the Company Proxy
Statement, the Schedule 13E-3 and Registration Statement and any preliminary
version thereof and (d) cause the Registration Statement to become effective and
the Company Proxy Statement to be mailed to the Company's stockholders at the
earliest practicable date. Prior to the effective date of the Registration
Statement, the Company shall obtain all necessary state securities laws or "blue
sky" permits and approvals required to carry out the Recapitalization and the
transactions contemplated by this Agreement.
 
 

SECTION 7.3    Participation.    If,prior to the Effective Time, the Association
of Flight Attendants ("AFA") agrees to provide, in the sole judgment of the
Company, an investment equal to $416 million (present value in January 1994
dollars for a five year AFA mainline investment and a twelve year AFA
Competitive Action Plan (as defined in Schedule 1.1) investment and assuming
semi-annual payments, first period not discounted, and annual discount rate of
10%) then, provided that the parties hereto agree upon all aspects of the AFA's
participation in the transactions contemplated hereby (e.g. governance
provisions set forth in Schedule 1.1, ESOP provisions set forth in Section 1.6
and related schedules) other than the matters described in clauses (i) and (ii)
below, the parties hereto shall revise all applicable documents such that (i)
the employee investment period with respect to ALPA, IAM and salaried and
management employees shall be reduced by nine months; and (ii) 12.62% of the
ESOP Preferred Stock otherwise to be allocated to ALPA-represented employees,
IAM-represented employees and Salaried and Management Employees (the "Allocated
Shares") shall be made available for allocation to the AFA-represented
employees, such that after such allocation, 40.4% of the Allocated Shares shall
be allocated to ALPA-represented employees, 32.44% of the Allocated Shares shall
be allocated to the IAM-represented employees, 14.54% of the Allocated Shares
shall be allocated to the Salaried and Management Employees and 12.62% of the
Allocated Shares shall be allocated to the AFA-represented employees.
 
 
 
  ARTICLE VIII   CONDITIONS TO THE RECAPITALIZATION   SECTION 8.1    Conditions
to the Obligations of Each Party.   The obligation of the Company to file the
Restated Certificate at the Effective Time pursuant to Section 1.1 and the
obligations of each of the Unions to enter into the Labor Agreements at the
Effective Time are subject to the satisfaction of the following conditions: (i)
the Shareholder Vote Matters shall have been approved and adopted by the
stockholders of the Company in accordance with the Certificate of Incorporation
and Bylaws of the Company and in accordance with Delaware Law;
 
 

(ii) any applicable waiting period under the HSR Act relating to the
Recapitalization shall have expired or been terminated;
 
 

(iii) the Registration Statement shall have become effective under the 1933 Act
and shall not be the subject of any stop order or governmental proceedings
seeking a, stop order;
 
 

(iv) all material actions by or in respect of or filings with any governmental
body, agency, official, or authority required to permit the consummation of the
Recapitalization shall have been obtained;
 
 

(v) the New Shares issuable as part of the Recapitalization (including New
Shares issuable upon conversion of the ESOP Preferred Stock and upon conversion
of the Convertible Company Securities) shall have been authorized for listing on
the NYSE subject to official notice of issuance;
 
 

(vi) there shall have been no change in Delaware Law enacted or any applicable
decision of a court of competent jurisdiction decided after the date hereof and
prior to the Effective Time that would cause the Restated Certificate or
Restated Bylaws to fail to comply in any material respect with the applicable
provisions of Delaware Law;
 
 

(vii) the ESOP Trustee shall have received the written opinion of Houlihan,
Lokey, Howard & Zukin to the effect that, as of the Effective Time, the
acquisition of the ESOP Preferred Stock pursuant to Section 1.6(d) hereof by the
ESOPs is fair, from a financial point of view, to the ESOP participants;
 
 

(viii) the Board of Directors of the Company shall have received the Solvency
Letter; and
 
 

(ix) (A) there shall not be instituted or pending any action, proceeding,
application, claim, or counterclaim by any United States federal, state or local
government or governmental authority or agency, including the DOT, before any
court or governmental regulatory or administrative agency, authority or
tribunal, which (x) restrains or prohibits or is reasonably likely to restrain
or prohibit the making or consummation of, or is reasonably likely to recover
material damages or other relief as a result of, the Recapitalization, or the
receipt by holders of the Old Shares of the full amount of the Recapitalization
Consideration, or restrains or prohibits or is reasonably likely to restrain or
prohibit the performance of, or is reasonably likely to recover material damages
or other relief as a result of, this Agreement or any of the transactions
contemplated hereby or (y) prohibits or limits or seeks to prohibit or limit the
ownership or operation by either Union, the ESOP Trustee, any of the ESOPs or
any participant therein of all or any substantial portion of the capital stock,
business or assets of the Company or any of its Subsidiaries or compels or seeks
to compel either Union, the ESOP Trustee, any of the ESOPs or any participant
therein to dispose of or hold separate aA or any substantial portion of the
capital stock, business or assets of the Company or any of its Subsidiaries or
imposes or seeks to impose any material limitation on the ability of either
Union, the ESOP Trustee, any of the ESOPs or any participant therein, to conduct
such business or own such assets, (B) there shall not have been instituted or be
pending any action, proceeding, application, claim or counterclaim by any other
person, before any such body, that is reasonably likely to result in any of the
consequences referred to in clauses (A)(x) or (A)(y) above, and (C) there shall
not be any United States federal, state or local statute, rule, regulation,
decree, order or injunction promulgated, enacted, entered, or enforced by any
United States federal, state or local government agency or authority or court,
that has any of the effects referred to in clauses (A)(x) or (A)(y) above;
 
 

(x) all conditions to the obligations of the parties to the Closing Agreements
to consummate such transactions shall have been satisfied or are capable of
being satisfied concurrently upon the occurrence of the Effective Time;
 
 

(xi) the Closing Agreements shall be legal, valid and binding agreements of the
Company and the other parties thereto from and after the Effective Time,
enforceable against the Company and such other parties in accordance with their
terms; and
 
 

(xii) Gerald Greenwald (or such other person as shall be proposed by the Unions
prior to the Effective Time and not found unacceptable by the Company) shall be
ready, willing and able to assume the office of Chief Executive Officer of the
Company and United.
 
 

SECTION 8.2    Conditions to the Obligations of each of the Unions.    The
obligations of each of the Unions to enter into the Labor Agreements at the
Effective Time are subject to the satisfaction of the following further
conditions:
 
  (i) the Company shall have performed, both individually and collectively, in
all material respects all of its covenants, agreements or other obligations
hereunder required to be performed by it at or prior to the Effective Time; and
 
 

(ii) the representations and warranties of the Company set forth in this
Agreement shall be true and correct, both individually and- collectively, in all
material respects at and as of the Effective Time as if made at and as of such
time; provided that the representations and warranties of the Company set forth
in Section 3.10 and each representation and warranty of the Company set forth in
this Agreement that is qualified by a "materiality" or similar standard
(including, Material Adverse Effect), shall be true in all respects (taking into
account all "materiality" and similar qualifications (including; Material
Adverse Effect) contained in such representation or warranty) at and as of the
Effective Time, as if trade at and as of such time.
 
 

SECTION 8.3    Conditions to the Obligations of the Company.   The obligation of
the Company to file the Restated Certificate at the Effective Time pursuant to
Section 1.1 is subject to the satisfaction of the following further conditions:
 
  (i) Each Union shall have performed, both individually and collectively, in
all material respects all of its covenants, agreements or other obligations
hereunder required to be performed by it at or prior to the Effective Time;
 
 

(ii) the representations and warranties of the Unions set forth in this
Agreement shall be true and correct, both individually and collectively, in all
material respects at and as of the Effective Time as if made at and as of such
time; provided that each representation and warranty of the Unions set forth in
this Agreement that is qualified by a "materiality" or similar standard shall be
true in all respects (taking into account all "materiality" and similar
qualifications contained in such representation or warranty) at and as of the
Effective Time, as if made at and as of such time;
 
 

(iii) the Board of Directors of the Company shall have received the written
opinions of each of First Boston and Lazard, each dated as of the Announcement
Date, confirming their earlier opinions, to the effect that the Recapitalization
is fair from a financial point of view to the holders of Old Shares; and
 
 

(iv) the Labor Agreements shall have been executed and delivered by the Unions
and shall be in full force and effect as of the Effective Time.
 
 

(v) the Board of Directors of the Company shall have received the written
opinions of Skadden, Arps, Slate, Meagher & Flom to the effect that (A) when
issued, all New Shares, all Depositary Shares and all shares of Public Preferred
Stock represented thereby will be duly authorized, validly issued, fully paid
and nonassessable, (B) the revaluation of the Company's and United's assets
contemplated by Section 5.9 hereof may be effected in connection with the
Recapitalization consistent with Delaware Law, (C) when issued, the Debentures
will be validly issued and enforceable obligations of United, (D) the
consummation of the transactions contemplated by Section 1.6(d) hereof will not
result in a non-exempt prohibited transaction under Section 4975(c)(1) of the
Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), or
Section 406(a) of the Employee Retirement Income Security Act of 1974, (E) the
Recapitalization and Reclassification will not result in the recognition of
income, gain or loss to the Company for United States federal income tax
purposes and (F) the contributions made by the Company to the ESOPs and,
assuming the Company has sufficient earnings and profits, the dividends paid on
the ESOP Preferred Stock that, in each case, are used to repay the debt
evidenced by the ESOP Note issued in connection with the transactions
contemplated by Section 1.6(d) hereof will be deductible under Section 404 of
the Internal Revenue Code;
 
 

(vi) the Company shall have determined that it is reasonably likely to have
sufficient earnings and profits such that, based on the opinion of counsel
described in Section 8.3(v)(F) above, the dividends paid on the ESOP Preferred
Stock that are used to repay the debt evidenced by the ESOP Note issued in
connection with the transactions contemplated by Section 1.6(d) hereof are
reasonably likely to be deductible under Section 404 of the Internal Revenue
Code; and
 
 

(vii) the Company shall have determined that the Company will be reasonably
likely to have sufficient surplus (whether revaluation surplus or earned
surplus) or net profits under Delaware Law to permit the legal payment of
dividends on the ESOP Preferred Stock and the Public Preferred Stock when due.
 
 
 
 
 
 
 
 
 
  ARTICLE IX           TERMINATION  

SECTION 9.1    Termination.    This Agreement shall terminate and the
Recapitalization shall be abandoned (notwithstanding any approval of the
Shareholder Vote Matters by the stockholders of the Company, any legal action or
otherwise) if the Effective Time shall not have occurred by 11:59 p.m. on August
31, 1994 (the "Outside Termination Time"). In addition, this Agreement may be
terminated and the Recapitalization may be abandoned at any time prior to the
Outside Termination Time and prior to the Effective Time (notwithstanding any
approval of the Shareholder Vote Matters by the stockholders of the Company):
 
  (a) by mutual written consent of each of the Unions and the Company; (b) by
either of the Unions or the Company if (i) the stockholders of the Company shall
not have approved the Shareholder Vote Matters at the Company Stockholder
Meeting; or (ii) any court of competent jurisdiction in the United States or
other United States federal, state or local governmental body shall have issued
an order, decree or ruling or taken any other action restraining, enjoining or
otherwise prohibiting the Recapitalization and such order, decree, ruling or
other action shall have become final and nonappealable;
 
 

(c) by either Union if (i) the Board shall have withdrawn or modified in a
manner materially adverse to such Union its approval or recommendation of the
Recapitalization or the Shareholder Vote Matters or shall have recommended, or
shall have failed to recommend against, another Acquisition, (ii) the Board
shall have resolved to do any of the foregoing, (iii) the Company shall have
breached, either individually or collectively, in any material respect any of
its material representations, warranties, covenants or other agreements
contained in this Agreement, (iv) any person shall have acquired "beneficial
ownership" (as defined in the Rights Agreement) or the right to acquire
beneficial ownership of, or any "group" (as such term is defined in Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder)
shall have been formed which beneficially owns, or has the right to acquire
beneficial ownership of, more than 15% of the then outstanding Old Shares, or
shall have become an "Acquiring Person" under the Rights Agreement, or (v) there
shall have occurred a "Share Acquisition Date" or "Distribution Date" under the
Rights Agreement; or
 
 

(d) by the Company if (i) either Union shall have breached, either individually
or collectively, in any material respect any of its material representations,
warranties, covenants or other agreements contained in this Agreement or (ii)
the Board, in accordance with Section 5.4, shall have withdrawn or modified in a
manner adverse to either Union its approval or recommendation of the
Recapitalization or shall have recommended another Acquisition, or shall have
resolved- to do any of the foregoing.
 
 

SECTION 9.2    Termination of Status Quo.    If the Effective Time shall not
have occurred on or before the earlier of expiration of four months following
the date of the filing by the Company of the preliminary Company Proxy Statement
with the SEC and August 31, 1994, the Company may, by written notice to each of
the Unions, terminate its obligations under Section 5.1 of this Agreement;
provided that the Company's right to so terminate its obligations under Section
5.1 shall not be available in the event the Company's failure to fulfill any
obligation under this Agreement has been the cause of or resuited in the failure
of the Effective Time to occur on or before such date. In the event the Company
elects to terminate its obligations under Section 5.1 in accordance with the
preceding sentence, either of the Unions may terminate this Agreement.
 
 

SECTION 9.3    Effect of Termination.   Except as provided in the next sentence,
if this Agreement is terminated pursuant to Section 9.1 or 9.2, this Agreement
shall become void and of no effect with no liability on the part of any party
hereto, except that the agreements contained in Sections 6.1, 9.3 and 10.4 shall
survive the termination hereof. Notwithstanding the preceding sentence, if the
failure of the Effective Time to occur on or prior to the Outside Termination
Date results directly from either (i) a material breach of a specific material
representation or warranty contained in this Agreement by one of the parties
hereto under circumstances where the breaching party had actual knowledge at the
date of this Agreement that such representation or warranty was materially false
or misleading or (ii) a material breach of a specific material covenant (a
breach described in clause (i) or (ii), as modified by proviso (A) hereto, being
called a "Willful Breach"), and one of the other parties hereto has established,
as determined by a court of competent jurisdiction, that such Willful Breach has
occurred, the breaching party shall be liable to the other parties hereto for
proximate and provable damages resulting from such Willful Breach (which shall
include the reasonable fees and expenses of such non-breaching parties,
including reasonable attorney's fees and expenses, incurred in connection with
the transactions contemplated hereby other than in connection with any
litigation or other dispute between or among parties hereto); provided (A) to
the extent that the material breach of a specific material covenant is not
determinable solely by an objective fact (e.g. any best efforts obligation or
requirement of reasonableness) such breach shall be actionable hereunder only if
the breaching party knew (or demonstrated reckless disregard for whether) its
action or failure to act was in violation of such covenant; and (B) such
calculation of damages shall not include consequential or punitive damages and
shall be the sole and exclusive remedy of the non-breaching parties in the event
of a Willful Breach. With respect to a Willful Breach, "knowledge" (or any
corollary thereof) or "reckless disregard" shall mean the knowledge or reckless
disregard of the senior executives or officials of the Company and United or the
Unions, as the case may be, each of whom shall conclusively be deemed to have
read this Agreement.
 
 
 
 
 
  ARTICLE X       MISCELLANEOUS   SECTION 10.1    Notices.    All notices,
requests and other communications to any party hereunder shall be in writing
(including telex or similar writing) and shall be given,
 
  if to ALPA, to:
 
  UAL-MEC/ALPA

6400 Shafer Court

Suite 700

Rosemont, IL 60018

Telephone: (708) 292-1700

Telecopy: (708) 292-1760
 
 

Attention: Captain Roger D. Hall
 
 

and copies to:,
 
  Paul, Weiss, Rifkind, Wharton & Garrison

1285 Avenue of the Americas

New York, NY 10019

Telephone: (212) 373-3000

Telecopy: (212) 757-3990
 
 

Attention: Stuart I. Oran, Esq.
 
 

and to:
 
  Cohen, Weiss and Simon

330 West 42nd Street

New York, NY 10036

Telephone: (212) 563-4100

Telecopy: (212) 695-5436
 
 

Attention: Stephen Presser, Esq.
 
 

If to IAM, to:
 
  International Association of Machinists and Aerospace Workers Machinists
Building 1300 Connecticut Avenue Washington, D.C. 20036 Telephone: (202)
857-5200 Telecopy: (202) 331-9076 Attention: William L. Scheri
 
 

IAM Local 1487

321 Allerton Avenue

San Francisco, CA 94080

Telephone: (415) 873-0662

Telecopy: (415) 873-1676
 
 

Attention: Ken Theide
 
 

and copies to:
 
  Taylor Roth Bush & Geffner

3500 W. Olive, Suite 1100

Burbank, CA 91505

Telephone: (818) 973-3200

Telecopy: (818) 973-3201
 
 

Attention: Robert A. Bush, Esq.
 
 
 
 
 
 
 
 

Lowenstein Sandler Kohl Fisher & Boylan

65 Livingston Avenue

Roseland, New Jersey 07068

Telephone: (201) 992-8700

Telecopy: (201) 992-5820
 
 

Attention: Peter H. Ehrenberg, Esq.
 
 

If to the Company to:
 
  UAL Corporation

1200 E. Algonquin Road

Elk Grove Township, Illinois 60007

Telephone: (708) 956-2400

Telecopy: (708) 952-4683
 
 

Attention: Stephen M. Wolf and Lawrence M. Nagin, Esq.

with a copy to:
 
  Skadden, Arps, Slate, Meagher & Flom

919 Third Avenue

New York, NY 10022

Telephone: (212) 735-3000

Telecopy: (212) 735-2000
 
 

Attention: Peter Allan Atkins, Esq.
 
 

or such other address or telecopy number as such party may hereafter specify for
the purpose by notice to the other parties hereto. Each such notice, request or
other communication shall be effective (i) if given by facsimile, when received
by the addressee using the facsimile number specified in this Section, as
evidenced by an automated confirmation receipt from the sending facsimile
machine or (ii) if given by any other means, when delivered at the address
specified in this Section.
 
 

SECTION 10.2    Survival.    The representations and warranties contained herein
and in any certificate or other writing delivered pursuant hereto shall not
survive the Effective Time. The agreements of the parties contained herein and
in any certificate or other writing delivered pursuant hereto shall not survive
the Effective Time unless expressly provided in such agreement (it being
understood that, without limiting the survival of any other agreements contained
herein the survival of which is expressly provided for in such agreement, the
following agreements shall survive the Effective Time: Sections 1.2, 1.3, 1.5,
1.6, 1.7, 1.8, 1.9, 1.10, 2.3, 2.4, clause (iii) of the last sentence of Section
5.1, 5.7, 5.8(b), 5.10, 5.11, 6.3, 6.4, 10.2 and 10.4) (all such surviving
agreements being referred to herein as the "Express Agreements"). Except with
respect to any Collective Bargaining Agreement (as defined in the Restated
Certificate) and the Express Agreements, from and after the consummation of each
of the transactions contemplated to take place at or about the Effective Time,
each of the parties hereto (in their capacities as such) fully releases,
discharges, waives, and renounces (collectively "Releases") any and all claims,
controversies, demands, rights, disputes and causes of action it may have had at
or prior to the Effective Time against, and agrees not to initiate any suit,
action or other proceeding involving, each of the other parties hereto, its
officials, officers, directors, employees, accountants, counsel, consultants,
advisors and agents and, if applicable, security holders relating to or arising
out of this Agreement or the transactions contemplated hereby (including, but
not limited to, matters contemplated under Section 5.11 and matters involving
claims, controversies, demands, rights, disputes or cause of action based on
securities laws, ERISA, common law tort theory or any other similar bodies of
law); provided that the foregoing Releases shall not apply to any claims,
controversies, demands, rights, disputes and causes of action arising from and
after the Effective Time (and based on facts and circumstances arising from and
after the Effective Time) under any of the documents, instruments or
transactions entered into, filed or effected in connection with the
Recapitalization (other than this Agreement, to the extent provided in this
Section 10.2).
 
  SECTION 10.3    Amendments; No Waivers. (a) Any provision of this Agreement
may be amended or waived prior to the Effective Time (including, without
limitation, an amendment to this Agreement to extend the Outside Termination
Time) if, and only if, such amendment or waiver is in writing and signed, in the
case of an amendment, by the Company and each Union or in the case of a waiver,
by the party against whom the waiver is to be effective; provided that no
amendment to or waiver of an Express Agreement shall be effective against a
person entitled to enforce such Express Agreement pursuant to Section 10.8
unless agreed to in writing by such person; and provided, further, that after
the adoption of the Shareholder Vote Matters by the stockholders of the Company,
no such amendment or waiver shall, without the further approval of such
stockholders if and to the extent such approval is required by Delaware Law,
alter or change (i) the amount or kind of consideration to be received in
connection with the Recapitalization, (ii) any term of the Restated Certificate
or (iii) any of the terms or conditions of this Agreement if such alteration or
change would materially adversely affect the holders of any shares of capital
stock of the Company.
 
 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
 

SECTION 10.4    Fees and Expenses; Indemnification.
 
 

(a) Except as provided in the fee letter agreement, dated the date hereof, among
the Company and the Unions (the "Fee Letter"), or hereafter agreed by the
parties in writing or as set forth in this Section, all fees, costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such fee, cost or expense. The parties agree that the fees, costs and expenses
of the Deadlock Firm and the Solvency Firm shall be paid by the Company. The
Company represents and agrees that the fees of its principal financial and legal
advisors to be incurred by the Company in connection with the transactions
contemplated by this Agreement other than fees in connection with the
underwriting described in Section 1.11 hereof shall not exceed $25 million.
 
 

(b) Upon the occurrence of a Triggering Event (as defined below), the Company
shall promptly pay to or at the direction of the Unions any amounts the Company
would otherwise have been required to pay pursuant to the Fee Letter had the
Effective Time occurred at the time of the occurrence of such Triggering Event.
Such amounts shall be exclusive of any amounts paid or payable pursuant to
indemnification or contribution arrangements. For purposes of this paragraph
(b), "Triggering Event" shall mean the occurrence of each of the following:
(i)(A) following the public announcement of a proposal for an Acquisition,
either the stockholders of the Company shall not have approved the Shareholder
Vote Matters at the Company Stockholder Meeting or (B) the Board shall have
withdrawn or modified in a manner materially adverse to the Unions its approval
or recommendation of the Recapitalization or the Shareholder Vote Matters or
shall have recommended, or failed to recommend against, another Acquisition;
(ii) subsequent to the stockholder or Board action referred to in clause (i)
above, this Agreement shall have been terminated by the Company pursuant to
Sections 9.1(b)(i) or 9.1(d)(ii) or by either Union pursuant to Sections
9.1(b)(i) or 9.1(c)(i); and (iii) within 12 months of the termination of the
Agreement in accordance with clause (ii) above, an Acquisition shall have been
consummated.
 
 

(c) All amounts payable by the Company to either Union under this Section 10.4
shall be paid directly to such Union or directly to persons designated in
writing by such Union as such Union may specify.
 
 

(d) To the extent that the Company shall make payments to, or on behalf of,
either Union under this Section 10.4 and such Union is reimbursed by another
source (or otherwise receives a refund of the amount paid), such Union shall
return such amounts to the Company to the extent of such reimbursement (or
refund).
 
 

(e) The Company (the "Indemnitor") shall indemnify the Unions, their controlling
persons, and their respective directors, trustees, officers, partners,
affiliates, agents, representatives, advisors and employees (a "Union
Indemnified Person") against and hold each Union Indemnified Person harmless
from any and all liabilities, losses, claims, damages, actions, proceedings,
investigations or threats thereof (all of the foregoing, and including expenses
(including reasonable attorneys' fees, disbursements and other charges) incurred
in connection with the defense thereof, except as set forth below, being
referred to as "Liabilities") based upon, relating to or arising out of the
execution, delivery or performance of this Agreement or the transactions
contemplated hereby (including, without limitation, the underwriting described
in Section 1.11 hereof); provided, however, that the Indemnitor shall not be
liable in any such case to the extent that any such Liability arises out of any
inaccurate information supplied by any such Union Indemnified Person
specifically for inclusion in the proxy materials related to such transactions
or any other filings made by the Company or any Union Indemnified Person with
any federal or state governmental agency in connection therewith (including
without limitation the prospectuses relating to the underwriting described in
Section 1.11 hereof) or if any such Liability is finally judicially determined,
not subject to further appeal, to have resulted from bad faith, willful
misconduct or negligence on such Union Indemnified Person's part.
Notwithstanding anything to the contrary contained herein, "Liabilities" shall
not include any losses, claims, damages or expenses (including attorneys' fees,
disbursements and other charges) based upon, relating to or arising out of any
action, claim, proceeding, investigation or threat thereof (i) brought by a
Union against the other Union, (ii) brought by any employee of the Company or a
subsidiary of the Company, as such, represented by a Union or any member of a
Union (whether or not an employee of the Company or a subsidiary of the
Company), in his or her capacity as such, if, and only if, the underlying
action, claim, proceeding or threat is made against (1) his or her Union or (2)
against the other Union, (iii) brought by any Union or any Union Indemnified
Person against the Company or any controlling persons, directors, officers,
partners, agents, representatives, advisors or employees of the Company (a
"Company Related Person") or by the Company or any Company Related Person
against any Union or Union Indemnified Person or (iv) which arise primarily as a
result of acts by a Union Indemnified Person following the Effective Time.
 
 

(f) In connection with the Indemnitor's obligation to indemnify for expenses as
set forth above in subsection (e) of this Section, the Indemnitor further agrees
to reimburse each Union Indemnified Person for all such expenses (including
reasonable attorneys' fees, disbursements and other charges) as they are
incurred by such Union Indemnified Person, provided, however, that if a Union
Indemnified Person is reimbursed hereunder for any such expenses, such
reimbursement of expenses shall be refunded to the extent it is finally
judicially determined, not subject to further appeal, that the Union Indemnified
Person is not entitled to indemnification by reason of the proviso clause in the
first sentence or the last sentence of subsection (e) of this Section. The
Company shall not be required to reimburse any Union Indemnified Person for the
reasonable attorney's fees, disbursements or other charges of more than one
counsel (plus local counsel, if appropriate), or of more than one counsel (plus
local counsel, if appropriate) for any one Union (together with Union
Indemnified Persons who are controlling persons, directors, officers, partners,
affiliates, agents, representatives, advisors and employees of such Union) who
can be represented by common counsel so long as no conflict of interest or
different or additional colorable defenses are reasonably believed by such
Indemnified Persons to exist between or among them relative to the claims
asserted.
 
 

(g) Promptly after receipt by a Union Indemnified Person of notice of any claim
or the commencement of any action, proceeding or investigation in respect of
which indemnity or reimbursement may be sought as provided in this Section, such
Union Indemnified Person will notify the Indemnitor in writing of the receipt or
commencement thereof, but the failure to so notify shall not relieve the
Indemnitor from any obligation or liability which it may have pursuant to this
Section or otherwise except to the extent that the Indemnitor is materially
prejudiced thereby. In case any such action, proceeding or investigation is
brought or threatened against a Union Indemnified Person, the Indemnitor will be
entitled to participate therein and, to the extent that it may wish, to assume
the defense thereof, with counsel selected by the Indemnitor and approved by the
Union Indemnified Person (such approval not to be unreasonably withheld). After
notice from the Indemnitor to such Union Indemnified Person of its election to
assume the defense thereof, the Indemnitor will not be liable to such Union
Indemnified Person for any legal expense subsequently incurred for services
rendered by any other counsel retained by such Union Indemnified Person in
connection with the defense unless such Union Indemnified Person, in the opinion
of its counsel, has colorable defenses which are different from or in addition
to defenses available to the Indemnitor or the Indemnitor has an interest which
conflicts with the interests of such Union Indemnified Person and which makes
separate representation advisable, in which event all legal expenses of such
Union Indemnified Person (subject to the last sentence of subsection (f) above)
shall continue to be paid by the Indemnitor. Notwithstanding. Section 10.4(f),
the indemnification provided for in this Section 10.4 shall include
reimbursement for all expenses (including reasonable attorneys' fees,
disbursements and other charges) incurred by Union Indemnified Persons to
enforce their rights under this Section 10.4. The Indemnitor shall not settle
any action, claim, proceeding or investigation which is the subject of this
Section 10.4 without the prior written approval of the Union Indemnified Person
(such approval not to be unreasonably withheld), unless such settlement involves
solely the payment of money and the Indemnitor is not contesting any right of a
Union Indemnified Person to receive. indemnification hereunder. References to
Union Indemnified Persons shall in all cases include the controlling persons,
directors, officers, affiliates, agents, representatives, advisors and employees
of each Union Indemnified Person.
 
 

(h) If the indemnification provided for in this Section 10.4 is finally
judicially determined, not subject to further appeal, to be unavailable to a
Union Indemnified Person, then the Indemnitor shall, in lieu of indemnifying
such Union Indemnified Person, contribute to the amount paid or payable in
respect of any Liability by such Union Indemnified Person in such proportion as
shall be fair and equitable after taking into account the relative benefits
received by the parties, the relative fault of the parties and such other
equitable considerations as any court of competent jurisdiction shall determine.
For purposes of the preceding sentence, the benefits received by a Union
Indemnified Person that is an advisor shall not be deemed to exceed the amount
of fees payable to such Union Indemnified Person. The rights accorded to the
Indemnified Persons under this Section 10.4 shall be in addition to any rights
that any Union Indemnified Person may have at common law, by separate agreement
or otherwise.
 
 

(i) All rights to indemnification existing in favor of the present or former
directors, officers, employees, fiduciaries and agents of the Company or any of
its Subsidiaries (collectively, the "Company Indemnified Persons") as provided
in the Company's Certificate of Incorporation or By-laws or other agreements or
arrangements, or articles of incorporation or by-laws (or similar documents) or
other agreements or arrangements of any Subsidiary as in effect as of the date
hereof with respect to matters occurring at or prior to the Effective Time shall
survive the Effective Time and shall continue in full force and effect. In
addition, the Company shall provide, for a period of not less than six years
following the Effective Time, for directors' and officers' liability insurance
for the benefit of directors and officers of the Company immediately prior to
the Effective Time with respect to matters occurring at or prior to the
Effective Time by electing, in its sole discretion, one of the two alternatives
set forth below (which election shall be reported to the Unions prior to the
Effective Time): (i) maintain for a period of not less than six years following
the Effective Time, the current policies of directors' and officers' liability
insurance with respect to matters occurring at or prior to the Effective Time,
provided that in satisfying its obligation under this clause (i), the Company
shall not be obligated to pay premiums in excess of 150% of the amount per annum
the Company paid for the policy year ending during calendar year 1994, which
amount has been disclosed to the Unions or (ii) purchase, prior to the Effective
Time, run-off coverage for the benefit of directors and officers of the Company
immediately prior to the Effective Time for matters occurring at or prior to the
Effective Time, which coverage shall provide for a separate insurance pool for
such directors and officers of at least $75 million in coverage, provided, that
in satisfying the obligations under this clause (ii), the Company shall not pay
in excess of an amount set forth in a letter previously delivered by the Company
to counsel to the Unions. The Company shall also maintain for a period of not
less than six years following the Effective Time, the current fiduciaries'
liability insurance with respect to matters occurring at or prior to the
Effective Time.
 
 

SECTION 10.5   Successors and Assigns.   The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the written consent of the other parties hereto. In the event the
Company or any of its successors, transferees or assigns (i) consolidates with
or merges with or into any other person and shall not be the continuing or
surviving entity of such consolidation or merger, (ii) transfers or conveys all
or substantially all of its properties or assets to any transferee or (iii)
engages in any similar transaction with any person, then, as a condition to the
consummation of such transaction, proper provision shall be made so the
successor, transferee or assignee of the Company pursuant to such transaction
assumes the obligations of the Company set forth in each of the Express
Agreements.
 
 

SECTION 10.6    Governing Law.    This Agreement shall be construed in
accordance with and governed by the law of the State of Delaware, without regard
to the conflicts of laws principles thereof. The parties agree that this
Agreement (including the Schedules and other attachments hereto), other than
Schedules 1.6(a)(i), 1.6(a)(ii), 1.6(a)(iii), 1.6(a)(iv), 5.8(i) and 5.8(ii) (to
the extent such Schedules relate to employees of the Company and its
Subsidiaries represented by the Unions), shall not be subject to the
jurisdiction of any System Board of Adjustment under the Railway Labor Act.
 
 

SECTION 10.7    Counterparts; Efectiveness.   This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.
 
 

SECTION 10.8   Parties in Interest.    This Agreement shall be binding upon and
inure solely, other than the provisions of Section 10.4, to the-benefit of the
parties hereto, and, except for the Express Agreements, nothing in the
Agreement, express or implied, is intended to confer upon any other person any
rights, benefits or remedies. With respect to the Express Agreements, the
agreements set forth in the following Sections are for the benefit of, and may
be enforced by, the following parties: Sections 1.2, 1.3, 1.5, 6.3 and 6.4: the
holders of New Shares; Section 1.7: holders of Options; Section 1.8: holders of
Company Convertible Securities; Sections 2.3 (other than the last sentence
thereof) and 5.11: officers and directors of the Company prior to the Effective
Time; the first sentence of Section 5.8(b): the ESOP Trustee; the first sentence
of Section 5.10: Gerald Greenwald; Section 10.4(c)-(h): Union Indemnified
Persons; and Section 10.4(i): Company Indemnified Persons.
 
 

SECTION 10.9    Specific Performance.   Prior to the Effective Time or the
termination of this Agreement, the parties agree that in the event a Willful
Breach is established by a court of competent jurisdiction, the other parties
hereto shall be entitled to specific performance of the terms hereof which were
the subject of such Willful Breach; provided, however, in no event shall such
remedy of specific performance in any way extend or modify the Outside
Termination Date. The parties acknowledge that in the event of a Willful Breach,
irreparable damage would occur, no adequate remedy at law would exist and
damages would be difficult to determine. No other remedy shall be available
prior to the Effective Time or the termination of this Agreement except that the
remedy of damages shall be available if such remedy (including the amount of
damages) would be available after termination pursuant to the terms of Section
9.3 hereof.
 
 

SECTION 10.10    Entire Agreement.   Except as otherwise explicitly set forth in
this Agreement, or in other writings signed concurrently herewith, this
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
  UAL CORPORATION
 
 

By  /S/   STEPHEN M. WOLF Name:  Stephen M. Wolf

Title:  Chairman and Chief

Executive Officer
 
 

AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
 
 

By  /S/   ROGER D. HALL Name:  Roger D. Hall

Title:   Chairman, UAL-MEC
 
 

INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS
 
 

By  /S/   KEN THIEDE
Name:    Ken Thiede
Title:    President and General Chairman, District Lodge 141

</HTML>
</TEXT>
</DOCUMENT>  
 
 
   